UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2008 Date of reporting period: January 1, 2008  June 30, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam VT Income Fund Putnam Investments is pleased to provide this semiannual report for shareholders of Putnam Variable Trust, a variable annuity offering you access to 28 funds and a wide range of investment choices. Putnam Variable Trust funds are the underlying investments for the variable insurance product subaccounts. We are also pleased to announce that Robert L. Reynolds, a leader and visionary in the mutual fund industry, has joined the Putnam leadership team as President and Chief Executive Officer of Putnam Investments, effective July 1, 2008. Charles E. Haldeman, Jr., former President and CEO, will take on the role of Chairman of Putnam Investment Management, LLC, the firms fund management company. Mr. Reynolds brings to Putnam substantial industry experience and an outstanding record of success. He was Vice Chairman and Chief Operating Officer at Fidelity Investments from 2000 to 2007, and President of Fidelitys Institutional Retirement Group from 1996 to 2000. Mr. Reynolds appointment is another example of Putnams ongoing efforts to exceed our shareholders expectations. INVESTMENT OBJECTIVE High current income consistent with what Putnam Management believes to be prudent risk PORTFOLIO Primarily mortgage- and asset-backed securities, investment-grade and high-yield corporate bonds, and U.S. Treasury securities NET ASSET VALUE June 30, 2008 Class IA $11.71 Class IB $11.63 PERFORMANCE SUMMARY Total return at net asset value Class Class (as of 6/30/08) IA Shares* IB Shares** 6 months 1.05% 1.26% 1 year 2.84 2.49 5 years 17.69 16.18 Annualized 3.31 3.04 10 years 57.09 53.70 Annualized 4.62 4.39 Life 275.26 261.72 Annualized 6.69 6.50 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. *Commencement of operations February 1, 1988. **Commencement of operations April 30, 1998. Periods and performance for class IB shares before their inception are derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would be lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. CREDIT QUALITY Aaa 67.43% Ba 3.13% Aa 3.44% B 2.16% A 8.92% Other 1.78% Baa 13.14% Portfolio composition will vary over time. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the use of different classifications of securities for presentation purposes. Information is as of 6/30/08 and may not reflect trades entered into on that date. MANAGEMENT TEAMS REPORT AND OUTLOOK Despite longer-term interest rates ending the first half of 2008 close to where they were when the period started, fixed-income markets were volatile in the intervening months. In the first quarter, investors demonstrated a flight-to-quality mentality in response to turmoil in the subprime mortgage market and weaker economic growth. With the Fed aggressively cutting rates to avert an economic downturn, yields on the very short end of the yield curve (a graphical representation of the yield differential between shorter- and longer-term bonds) fell dramatically, and the curve steepened. However, by March and April, with inflationary pressures increasing, short-term yields rose, contributing to a flatter yield curve. The funds yield curve positioning was effective during the semiannual period, contributing to a dividend increase in April. However, concerns about certain mortgage sectors created a considerable head-wind for the fund. For the six months ended June 30, 2008, the funds class IA shares delivered a loss of 1.05% at net asset value. During the first quarter, the fund was helped by its limited exposure to investment-grade corporate and government agency bonds and managements decision to avoid lower-rated commercial mortgage-back securities (CMBS) and asset-backed securities (ABS). However, when market participants that were experiencing increasing duress, such as investment banks and hedge fund operators, began liquidating their Aaa-rated holdings, yield spreads widened and prices on these securities declined significantly. This adversely affected the fund, even 2 though it held safe cash flows through predominantly Aaa-rated securities. Following the market lows in mid-March, the fixed-income markets began to stabilize. Yields rose as the market removed expectations of further Fed rate cuts and began to price in the possibility of rate hikes later this year. May, in particular, was a strong month for CMBS, most ABS, and investment-grade corporate bonds, making the funds exposure to these sectors a plus. Traditional mortgage pass-throughs and agencies also performed better, but to a lesser degree. The process of continued write-downs by financial institutions and increased capital infusion will require time to even out, creating more volatility ahead. While high-yield and investment-grade corporate bonds are trading at attractive valuations, the management team remains cautious due to the potential increase in the default rate. However, we are finding select opportunities in the investment-grade corporate new issue market. We also see tremendous potential in senior CMBS and ABS. With the market pricing in more than one rate hike before year-end, fund management is keeping duration (sensitivity to interest-rate changes) neutral and will continue to position for a spread curve steepening in the non-Treasury versus Treasury sectors. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. RISK COMPARISON This risk comparison is designed to help you understand how your fund compares with other funds. The comparison utilizes a risk measure developed by Morningstar, an independent fund-rating agency. This risk measure is referred to as the funds Morningstar Risk. The funds Morningstar Risk is shown alongside that of the average variable annuity/variable life fund (VA/L) in its Morningstar category. The risk bar broadens the comparison by translating the funds Morningstar Risk into a percentile, which is based on the funds ranking among all funds rated by Morningstar as of June 30, 2008. A higher Morningstar Risk generally indicates that a funds monthly returns have varied more widely. Morningstar determines a funds Morningstar Risk by assessing variations in the funds monthly returns  with an emphasis on downside variations  over a 3-year period, if available. Those measures are weighted and averaged to produce the funds Morningstar Risk. The information shown is provided for the funds class IB shares only; information for other classes may vary. Morningstar Risk is based on historical data and does not indicate future results. Morningstar does not purport to measure the risk associated with a current investment in a fund, either on an absolute basis or on a relative basis. Low Morningstar Risk does not mean that you cannot lose money on an investment in a fund. Copyright 2008 Morningstar, Inc. All Rights Reserved. The information contained herein (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete, or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. MANAGEMENT TEAM The fund is managed by the Putnam Core Fixed-Income Team. Rob Bloemker is the Portfolio Leader. Kevin Cronin, Kevin Murphy, Michael Salm, and Raman Srivastava are the Portfolio Members. During the reporting ended June 30, 2008, there were no changes to the management team. Listed below are the Putnam Funds managed by these team members, who may also manage other retail mutual fund counterparts to the Putnam VT Funds or other accounts advised by Putnam Management or an affiliate. Name Portfolio Leader Portfolio Member Rob Bloemker VT American Government Income Fund VT Diversified Income Fund VT Income Fund Global Income Trust U.S. Government Income Trust Premier Income Trust Master Intermediate Income Trust Kevin Cronin None VT Income Fund Kevin Murphy None VT Diversified Income Fund VT Income Fund Master Intermediate Income Trust Premier Income Trust VT Utilities Growth and Income Fund Michael Salm None VT American Government Income Fund Global Income Trust VT Income Fund U.S. Government Income Trust Raman Srivastava None VT The George Putnam Fund of Boston Global Income Trust VT Income Fund Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. 3 Understanding your VT funds expenses As an investor in a variable annuity product that in turn invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the information in this section, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. In addition, charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the table in this section, containing expense and value information, show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2008, to June 30, 2008. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. You may use the information in this part of the table to estimate the expenses that you paid over the period. Simply divide your account value by $1,000, and then multiply the result by the number in the first line (Expenses paid per $1,000) for the class of shares you own (using the first two class IA and class IB columns only). Compare your funds expenses with those of other funds You can also use this table to compare your funds expenses with those of other funds. The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other VT funds and mutual funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended June 30, 2008. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. During portions of the period, the fund limited expenses, had it not done so, expenses would have been higher. EXPENSES AND VALUE EXPENSES AND VALUE OF A $1,000 INVESTMENT, OF A $1,000 INVESTMENT, ASSUMING A HYPOTHETICAL ASSUMING ACTUAL RETURNS 5% ANNUALIZED RETURN FOR THE 6 MONTHS FOR THE 6 MONTHS ENDED 6/30/08 ENDED 6/30/08 Class IA Class IB Class IA Class IB VT Income Fund Expenses paid per $1,000 $2.87 $4.10 $2.92 $4.17 Ending value (after expenses) $989.50 $987.40 $1,021.98 $1,020.74 Annualized expense ratio 0.58% 0.83% 0.58% 0.83% Lipper peer group avg. expense ratio* 0.59% 0.84% 0.59% 0.84% * Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average. The Lipper average is a simple average of expenses of the mutual funds serving as investment vehicles for variable insurance products in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage service arrangements that may reduce subaccount expenses. To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect the 12b-1 fees carried by class IB shares. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times; the fund's expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal-year end data available for the peer group funds as of 6/30/08. 4 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of the funds in Putnam Variable Trust and, as required by law, determines annually whether to approve the continuance of each funds management contract with Putnam Investment Management (Putnam Management) and, in respect of certain funds in Putnam Variable Trust, the sub-management contract between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management. In May 2008, the Board of Trustees also approved a new sub-management contract, in respect of certain funds in Putnam Variable Trust, between PIL and Putnam Management, and a new sub-advisory contract, in respect of certain funds in Putnam Variable Trust, among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of the funds management contract, and in respect of certain funds in Putnam Variable Trust, the sub-management and sub-advisory contracts, effective July 1, 2008. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for the funds in Putnam Variable Trust and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, 5 changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of the funds in Putnam Variable Trust, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of the funds in Putnam Variable Trust voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., the fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees and excluding charges and expenses at the insurance company separate account level) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Actual Management Total Expenses Fee (percentile) (percentile) Putnam VT Income Fund 50th 27th (Because a funds custom peer group is smaller than its broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not apply to your fund. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. The funds in Putnam Variable Trust currently have the benefit of breakpoints in their management fees that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. 6 Conversely, if a fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds in Putnam Variable Trust represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under Putnam Variable Trusts management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered the Lipper peer group percentile rankings for the funds class IA share cumulative total return performance results at net asset value for the one-year, three-year and five-year periods ended December 31, 2007. This information is shown in the following table. (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report. In addition, results do not reflect charges and expenses at the insurance company separate account level.) Where applicable, the table also shows the number of funds in the peer group for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. Past performance is no guarantee of future returns. 7 One-year Three-year Five-year period period period percentile percentile percentile (# of funds (# of funds (# of funds IA Share as of 12/31/07 in category) in category) in category) Putnam VT Income Fund 49th (40) 25th (40) 37th (35) Lipper VP (Underlying Funds)  Corporate Debt Funds A-Rated See page 9 for more recent Lipper performance ranking information for the fund. Past performance is no guarantee of future results. * * * As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with Putnam Variable Trust. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of Putnam Variable Trusts management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such 8 comparisons to any significant extent in concluding that the management fees paid by the funds in Putnam Variable Trust are reasonable. More recent peer group rankings More recent Lipper percentile rankings are shown for the fund in the following table. Note that this information was not available to the Trustees when they approved the continuance of the funds management contract. The table shows the Lipper peer group percentile rankings of the funds class IA share total return performance at net asset value. These rankings were determined on an annualized basis and are for the one-year, five-year, and ten-year periods ended on the most recent calendar quarter (June 30, 2008). Where applicable, the table also shows the funds rank among the total number of funds in its peer group for the respective periods; this information is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. One-year Five-year Ten-year IA Share as of 6/30/08 period rank period rank period rank Putnam VT Income Fund 67% (26/38) 50% (19/37) 65% (18/27) Lipper VP (Underlying Funds)  Corporate Debt Funds A-Rated Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www.putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. 9 Putnam VT Income Fund The funds portfolio 6/30/08 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (136.7%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.7%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from September 20, 2032 to November 20, 2037 $15,571,566 $16,106,238 U.S. Government Agency Mortgage Obligations (134.0%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from October 1, 2029 to November 1, 2029 210,168 224,170 6s, September 1, 2021 53,418 54,766 5 1/2s, October 1, 2036 598,792 591,027 5 1/2s, May 1, 2016 383,486 390,107 Federal National Mortgage Association Pass-Through Certificates 9s, January 1, 2027 79,599 87,433 7 1/2s, with due dates from June 1, 2032 to April 1, 2033 228,589 243,034 7s, with due dates from April 1, 2032 to April 1, 2033 964,187 1,019,010 7s, with due dates from November 1, 2010 to November 1, 2014 125,343 129,689 6 1/2s, with due dates from November 1, 2034 to December 1, 2037 2,172,537 2,239,092 6 1/2s, TBA, August 1, 2038 27,000,000 27,685,546 6 1/2s, TBA, July 1, 2038 27,000,000 27,772,033 6s, with due dates from November 1, 2035 to September 1, 2037 13,652,432 13,802,861 6s, with due dates from June 1, 2009 to September 1, 2021 1,428,590 1,460,481 6s, TBA, July 1, 2034 16,000,000 16,138,750 5 1/2s, with due dates from November 1, 2036 to December 1, 2037 8,541,813 8,430,219 5 1/2s, with due dates from March 1, 2009 to October 1, 2022 18,177,152 18,339,289 5 1/2s, TBA, August 1, 2038 76,000,000 74,702,657 5 1/2s, TBA, July 1, 2035 431,000,000 424,669,688 5s, October 1, 2020 518,966 519,027 5s, TBA, August 1, 2038 52,000,000 49,716,878 5s, TBA, July 1, 2038 123,000,000 117,858,981 4 1/2s, with due dates from March 1, 2034 to November 1, 2035 757,898 703,477 786,778,215 Total U.S. government and agency mortgage obligations (cost $804,391,770) $802,884,453 COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 04-5, Class 3A1, 4.943s, 2035 $1,044,378 $892,943 Asset Backed Funding Certificates 144A FRB Ser. 06-OPT3, Class B, 4.983s, 2036 61,000 3,487 Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.631s, 2029 549,555 568,780 FRB Ser. 97-D5, Class A5, 7.187s, 2043 97,000 99,648 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.838s, 2049 487,000 474,905 Ser. 07-2, Class A2, 5.634s, 2049 (F) 494,000 484,184 Ser. 06-4, Class A2, 5.522s, 2046 2,663,000 2,640,392 Ser. 04-3, Class A5, 5.493s, 2039 1,630,000 1,615,998 FRB Ser. 05-1, Class A5, 5.24s, 2042 54,000 53,150 Ser. 05-6, Class A2, 5.165s, 2047 323,000 318,844 Ser. 07-5, Class XW, Interest only (IO), 0.607s, 2051 13,759,098 339,765 Ser. 07-1, Class XW, IO, 0.465s, 2049 6,439,534 113,323 Ser. 06-1, Class XC, IO, 0.076s, 2045 17,572,071 102,710 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-PB1, Class K, 6.15s, 2035 289,000 261,948 Ser. 02-PB2, Class XC, IO, 0.33s, 2035 (F) 3,947,285 68,722 Ser. 04-4, Class XC, IO, 0.192s, 2042 12,138,735 164,846 Ser. 04-5, Class XC, IO, 0.173s, 2041 20,047,158 215,317 Ser. 05-1, Class XW, IO, 0.144s, 2042 47,363,348 128,441 Ser. 05-4, Class XC, IO, 0.093s, 2045 33,640,182 206,018 Ser. 06-5, Class XC, IO, 0.091s, 2016 40,679,244 502,951 Ser. 06-4, Class XC, IO, 0.088s, 2046 20,049,490 208,515 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.991s, 2036 64,538 51,308 Banc of America Large Loan FRB Ser. 04-BBA4, Class H, 3.421s, 2018 143,000 139,783 FRB Ser. 04-BBA4, Class G, 3.171s, 2018 196,000 192,080 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 4.471s, 2022 184,000 150,880 FRB Ser. 05-MIB1, Class J, 3.521s, 2022 582,000 483,060 Banc of America Mortgage Securities FRB Ser. 03-F, Class 2A1, 3.658s, 2033 141,198 139,830 Ser. 05-E, Class 2, IO, 0.303s, 2035 12,419,914 49,486 Ser. 04-D, Class 2A, IO, 0.284s, 2034 4,621,788 5,236 Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033 708,058 712,576 Bayview Commercial Asset Trust 144A FRB Ser. 05-1A, Class A1, 2.783s, 2035 466,532 410,548 Ser. 04-2, IO, 2.22s, 2034 2,240,696 88,508 Ser. 06-2A, IO, 1.798s, 2036 1,173,178 94,910 Ser. 05-3A, IO, 1.6s, 2035 6,029,454 421,459 10 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Bayview Commercial Asset Trust 144A Ser. 05-1A, IO, 1.6s, 2035 $2,002,252 $100,513 Ser. 04-3, IO, 1.6s, 2035 1,426,231 57,049 Ser. 07-5A, IO, 1.55s, 2037 5,365,046 676,532 Ser. 07-2A, IO, 1.3s, 2037 6,138,306 632,246 Ser. 07-1, Class S, IO, 1.211s, 2037 5,546,491 542,447 Ser. 06-4A, IO, 1.14s, 2036 841,843 93,613 Bear Stearns Alternate Trust Ser. 04-9, Class 1A1, 6.833s, 2034 62,846 56,399 FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 1,431,500 1,106,728 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.448s, 2032 412,000 384,923 Ser. 07-PW17, Class A3, 5.736s, 2050 5,940,000 5,694,797 Ser. 04-PR3I, Class X1, IO, 0.448s, 2041 3,098,308 46,171 Ser. 05-PWR9, Class X1, IO, 0.107s, 2042 25,047,039 206,889 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.883s, 2038 7,631,866 294,132 Ser. 06-PW14, Class X1, IO, 0.09s, 2038 8,208,623 120,338 Ser. 07-PW15, Class X1, IO, 0.078s, 2044 25,418,924 237,667 Ser. 05-PW10, Class X1, IO, 0.074s, 2040 12,372,849 44,047 Ser. 07-PW16, Class X, IO, 0.032s, 2040 54,839,450 43,872 Bear Stearns Small Balance Commercial Trust 144A Ser. 06-1A, Class AIO, IO, 1s, 2034 3,064,800 38,816 Chase Commercial Mortgage Securities Corp. Ser. 00-3, Class A2, 7.319s, 2032 243,974 253,454 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 2,005,365 1,995,266 Ser. 98-1, Class G, 6.56s, 2030 515,745 466,898 Ser. 98-1, Class H, 6.34s, 2030 779,000 582,580 Citigroup Ser. 08-C7, Class A2A, 6.034s, 2012 800,000 804,270 Citigroup Commercial Mortgage Trust Ser. 08-C7, Class A3, 6.299s, 2014 1,470,000 1,492,905 Citigroup Commercial Mortgage Trust 144A Ser. 05-C3, Class XC, IO, 0.123s, 2043 46,439,368 402,716 Ser. 06-C5, Class XC, IO, 0.085s, 2049 50,310,846 540,449 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR7, Class 2A2A, 5.662s, 2036 165,154 124,278 IFB Ser. 07-6, Class 2A5, IO, 4.168s, 2037 1,862,977 134,639 COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A4, 5.658s, 2048 $308,000 $303,271 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.56s, 2049 10,725,043 219,947 Ser. 06-CD2, Class X, IO, 0.128s, 2046 33,148,002 134,815 Ser. 07-CD4, Class XC, IO, 0.057s, 2049 35,861,924 274,568 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 895,470 906,289 Ser. 98-C2, Class F, 5.44s, 2030 1,176,000 1,125,948 Commercial Mortgage Loan Trust Ser. 08-LS1, Class A4B, 6.221s, 2017 710,000 701,333 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-CN2A, Class H, 5.756s, 2019 405,000 363,913 Ser. 06-CN2A, Class J, 5.756s, 2019 324,000 289,471 FRB Ser. 01-J2A, Class A2F, 2.971s, 2034 (F) 653,000 574,603 Ser. 03-LB1A, Class X1, IO, 0.461s, 2038 3,606,122 138,847 Ser. 05-LP5, Class XC, IO, 0.117s, 2043 24,360,815 192,410 Ser. 05-C6, Class XC, IO, 0.079s, 2044 24,818,696 139,920 Ser. 06-C8, Class XS, IO, 0.062s, 2046 23,725,716 244,729 Countrywide Alternative Loan Trust Ser. 06-45T1, Class 2A2, 6s, 2037 596,320 485,348 Ser. 05-24, Class 1AX, IO, 1.222s, 2035 4,007,758 83,130 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.713s, 2035 30,585 23,857 Ser. 05-9, Class 1X, IO, 3.126s, 2035 3,236,605 75,858 Ser. 05-2, Class 2X, IO, 1.16s, 2035 3,466,411 71,495 Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 379,318 394,946 IFB Ser. 05-R1, Class 1AS, IO, 3.597s, 2035 2,641,983 172,179 IFB Ser. 05-R2, Class 1AS, IO, 3.242s, 2035 2,769,415 146,240 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 6.005s, 2039 1,846,000 1,830,178 Ser. 06-C5, Class AX, IO, 0.11s, 2039 15,106,585 218,925 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.28s, 2049 48,940,730 427,253 Ser. 06-C4, Class AX, IO, 0.105s, 2039 30,891,808 426,007 11 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C1, Class AX, IO, 0.083s, 2040 $31,788,281 $317,883 Ser. 06-C3, Class AX, IO, 0.032s, 2038 88,925,327 17,785 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class C, 3.083s, 2017 286,000 267,410 Crown Castle Towers, LLC 144A Ser. 05-1A, Class D, 5.612s, 2035 1,172,000 1,108,173 CS First Boston Mortgage Securities Corp. Ser. 97-C2, Class F, 7.46s, 2035 371,000 386,691 Ser. 04-C2, Class A2, 5.416s, 2036 (F) 1,850,000 1,795,443 FRB Ser. 04-C3, Class A5, 5.113s, 2036 (F) 20,000 19,069 Ser. 04-C3, Class A3, 4.302s, 2036 42,000 41,698 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 05-TFLA, Class J, 3.421s, 2020 106,500 102,240 FRB Ser. 04-TF2A, Class J, 3.421s, 2016 278,000 257,150 FRB Ser. 04-TF2A, Class H, 3.171s, 2019 278,000 265,490 Ser. 01-CK1, Class AY, IO, 0.901s, 2035 (F) 25,846,757 416,218 Ser. 03-C3, Class AX, IO, 0.498s, 2038 27,812,670 1,034,574 Ser. 02-CP3, Class AX, IO, 0.391s, 2035 7,149,459 253,490 Ser. 04-C4, Class AX, IO, 0.278s, 2039 3,678,052 73,274 Ser. 05-C2, Class AX, IO, 0.157s, 2037 27,599,610 371,877 DLJ Commercial Mortgage Corp. Ser. 00-CF1, Class A1B, 7.62s, 2033 953,627 995,421 Ser. 99-CG2, Class B3, 6.1s, 2032 854,000 851,368 Ser. 99-CG2, Class B4, 6.1s, 2032 1,144,000 1,115,743 Ser. 98-CF2, Class B3, 6.04s, 2031 315,455 316,736 Fannie Mae IFB Ser. 06-70, Class SM, 33.724s, 2036 142,638 184,155 IFB Ser. 07-75, Class JS, 32 1/2s, 2037 862,658 1,160,376 IFB Ser. 07-80, Class AS, 29 1/2s, 2037 341,533 433,524 IFB Ser. 07-75, Class CS, 28.123s, 2037 582,405 777,398 IFB Ser. 06-62, Class PS, 25.005s, 2036 567,305 714,900 IFB Ser. 07-60, Class SB, 24.705s, 2037 308,113 369,058 IFB Ser. 06-76, Class QB, 24.705s, 2036 605,572 761,843 IFB Ser. 06-48, Class TQ, 24.705s, 2036 1,121,825 1,382,860 IFB Ser. 06-63, Class SP, 24.405s, 2036 663,258 823,995 IFB Ser. 07-W7, Class 1A4, 24.285s, 2037 589,862 700,765 IFB Ser. 07-81, Class SC, 22.905s, 2037 580,424 683,192 IFB Ser. 07-1, Class NK, 22.096s, 2037 1,451,514 1,755,678 IFB Ser. 06-104, Class GS, 21.747s, 2036 403,657 485,132 IFB Ser. 06-104, Class ES, 21.038s, 2036 775,289 927,163 IFB Ser. 05-37, Class SU, 19.27s, 2035 934,991 1,098,217 IFB Ser. 06-49, Class SE, 19.07s, 2036 966,553 1,123,598 IFB Ser. 06-60, Class AK, 18.87s, 2036 464,018 537,228 IFB Ser. 06-60, Class TK, 18.67s, 2036 321,512 371,931 COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Fannie Mae IFB Ser. 06-104, Class CS, 18.529s, 2036 $818,668 $914,643 IFB Ser. 07-30, Class FS, 18.329s, 2037 1,459,545 1,623,183 IFB Ser. 07-96, Class AS, 17.738s, 2037 697,696 750,543 IFB Ser. 06-115, Class ES, 16.63s, 2036 603,266 687,720 IFB Ser. 06-8, Class PK, 16.47s, 2036 1,124,690 1,216,222 IFB Ser. 05-57, Class CD, 15.816s, 2035 476,338 524,229 IFB Ser. 05-74, Class CP, 15.648s, 2035 564,222 633,581 IFB Ser. 05-115, Class NQ, 15.628s, 2036 316,855 340,429 IFB Ser. 06-27, Class SP, 15.464s, 2036 890,618 991,656 IFB Ser. 06-8, Class HP, 15.464s, 2036 940,051 1,044,474 IFB Ser. 06-8, Class WK, 15.464s, 2036 1,502,415 1,656,394 IFB Ser. 05-106, Class US, 15.464s, 2035 1,361,556 1,519,310 IFB Ser. 05-99, Class SA, 15.464s, 2035 664,259 727,562 IFB Ser. 05-45, Class DA, 15.318s, 2035 1,095,281 1,210,153 IFB Ser. 05-74, Class DM, 15.281s, 2035 1,294,723 1,424,157 IFB Ser. 05-45, Class DC, 15.208s, 2035 772,809 850,744 IFB Ser. 06-60, Class CS, 14.988s, 2036 307,845 319,996 IFB Ser. 05-57, Class DC, 13.707s, 2034 794,722 855,854 IFB Ser. 05-74, Class SK, 13.303s, 2035 1,032,647 1,114,333 IFB Ser. 05-74, Class CS, 13.193s, 2035 643,115 695,725 IFB Ser. 05-45, Class PC, 12.803s, 2034 390,332 415,629 IFB Ser. 05-114, Class SP, 12.753s, 2036 396,140 410,724 IFB Ser. 05-95, Class OP, 12.687s, 2035 404,431 413,409 IFB Ser. 05-95, Class CP, 12.496s, 2035 97,566 105,240 IFB Ser. 05-106, Class JC, 12.426s, 2035 281,516 281,302 IFB Ser. 05-83, Class QP, 10.94s, 2034 229,864 228,751 IFB Ser. 05-72, Class SB, 10.669s, 2035 641,232 644,265 Ser. 03-W6, Class PT1, 9.958s, 2042 163,164 183,411 Ser. 02-T12, Class A4, 9 1/2s, 2042 81,007 87,460 Ser. 02-T4, Class A4, 9 1/2s, 2041 124,238 137,703 Ser. 02-T6, Class A3, 9 1/2s, 2041 160,531 176,472 Ser. 04-T3, Class PT1, 8.93s, 2044 313,501 342,324 Ser. 02-26, Class A2, 7 1/2s, 2048 544,165 579,636 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 308,455 330,128 Ser. 03-W1, Class 2A, 7 1/2s, 2042 577,053 614,478 Ser. 02-T12, Class A3, 7 1/2s, 2042 160,655 170,610 Ser. 02-14, Class A2, 7 1/2s, 2042 318,691 338,315 Ser. 01-T10, Class A2, 7 1/2s, 2041 679,868 720,927 Ser. 02-T4, Class A3, 7 1/2s, 2041 114,633 121,542 Ser. 01-T12, Class A2, 7 1/2s, 2041 615,279 652,067 Ser. 01-T3, Class A1, 7 1/2s, 2040 111,572 118,155 Ser. 01-T1, Class A1, 7 1/2s, 2040 246,199 262,761 Ser. 99-T2, Class A1, 7 1/2s, 2039 58,440 63,062 Ser. 386, Class 26, IO, 7 1/2s, 2038 84,584 14,531 Ser. 383, Class 88, IO, 7 1/2s, 2037 89,682 16,858 Ser. 383, Class 89, IO, 7 1/2s, 2037 73,196 13,818 Ser. 383, Class 87, IO, 7 1/2s, 2037 111,404 21,699 Ser. 03-W10, Class 1A1, 7 1/2s, 2032 312,141 332,766 Ser. 02-T1, Class A3, 7 1/2s, 2031 290,205 308,493 12 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Fannie Mae Ser. 00-T6, Class A1, 7 1/2s, 2030 $529,188 $560,247 Ser. 01-T5, Class A3, 7 1/2s, 2030 66,528 70,630 Ser. 01-T4, Class A1, 7 1/2s, 2028 1,588,219 1,702,824 Ser. 02-26, Class A1, 7s, 2048 450,814 474,476 Ser. 04-T3, Class 1A3, 7s, 2044 411,155 434,469 Ser. 03-W3, Class 1A2, 7s, 2042 203,777 214,739 Ser. 02-T16, Class A2, 7s, 2042 418,211 441,249 Ser. 02-14, Class A1, 7s, 2042 223,184 234,423 Ser. 02-T4, Class A2, 7s, 2041 120,081 126,037 Ser. 01-W3, Class A, 7s, 2041 142,129 149,778 Ser. 386, Class 24, IO, 7s, 2038 90,284 16,769 Ser. 386, Class 25, IO, 7s, 2038 89,643 16,766 Ser. 386, Class 22, IO, 7s, 2038 97,186 18,664 Ser. 386, Class 21, IO, 7s, 2037 109,873 21,549 Ser. 386, Class 23, IO, 7s, 2037 107,330 20,075 Ser. 383, Class 84, IO, 7s, 2037 100,618 21,333 Ser. 383, Class 85, IO, 7s, 2037 87,742 18,366 Ser. 383, Class 79, IO, 7s, 2037 103,304 22,469 Ser. 383, Class 80, IO, 7s, 2037 223,620 49,535 Ser. 383, Class 81, IO, 7s, 2037 124,136 25,910 Ser. 383, Class 82, IO, 7s, 2037 121,541 24,796 Ser. 383, Class 83, IO, 7s, 2037 102,331 21,491 Ser. 05-W4, Class 1A3, 7s, 2035 442,851 466,418 Ser. 04-W1, Class 2A2, 7s, 2033 1,316,831 1,390,836 Ser. 386, Class 20, IO, 6 1/2s, 2038 106,674 22,023 Ser. 386, Class 14, IO, 6 1/2s, 2038 876,402 192,682 Ser. 386, Class 12, IO, 6 1/2s, 2038 573,505 121,384 Ser. 386, Class 19, IO, 6 1/2s, 2038 103,489 21,055 Ser. 386, Class 15, IO, 6 1/2s, 2037 145,070 30,371 Ser. 386, Class 17, IO, 6 1/2s, 2037 159,210 33,904 Ser. 386, Class 18, IO, 6 1/2s, 2037 117,479 24,807 Ser. 386, Class 13, IO, 6 1/2s, 2037 149,810 30,509 Ser. 386, Class 16, IO, 6 1/2s, 2037 108,534 23,091 Ser. 383, Class 60, IO, 6 1/2s, 2037 506,793 117,140 Ser. 383, Class 62, IO, 6 1/2s, 2037 139,213 31,565 Ser. 383, Class 69, IO, 6 1/2s, 2037 91,271 20,695 Ser. 383, Class 63, IO, 6 1/2s, 2037 109,622 24,285 Ser. 383, Class 64, IO, 6 1/2s, 2037 203,373 46,478 Ser. 383, Class 67, IO, 6 1/2s, 2037 106,739 24,116 Ser. 383, Class 58, IO, 6 1/2s, 2037 236,803 53,337 Ser. 383, Class 59, IO, 6 1/2s, 2037 147,812 32,716 Ser. 383, Class 61, IO, 6 1/2s, 2037 118,146 26,244 Ser. 383, Class 65, IO, 6 1/2s, 2037 139,070 32,061 Ser. 383, Class 66, IO, 6 1/2s, 2037 142,666 32,790 Ser. 383, Class 72, IO, 6 1/2s, 2037 566,994 131,503 Ser. 383, Class 77, IO, 6 1/2s, 2037 89,044 20,304 Ser. 383, Class 78, IO, 6 1/2s, 2037 88,606 20,151 Ser. 381, Class 14, IO, 6 1/2s, 2037 810,810 182,425 Ser. 381, Class 16, IO, 6 1/2s, 2037 211,627 65,554 COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Fannie Mae Ser. 381, Class 15, IO, 6 1/2s, 2037 $343,732 $80,684 Ser. 383, Class 73, IO, 6 1/2s, 2037 192,748 43,662 Ser. 383, Class 76, IO, 6 1/2s, 2037 115,451 26,927 Ser. 383, Class 70, IO, 6 1/2s, 2037 298,864 67,760 Ser. 383, Class 74, IO, 6 1/2s, 2037 159,411 36,031 Ser. 383, Class 71, IO, 6 1/2s, 2036 126,034 28,348 Ser. 383, Class 75, IO, 6 1/2s, 2036 100,846 23,248 Ser. 371, Class 2, IO, 6 1/2s, 2036 2,683,326 713,028 Ser. 389, Class 6, IO, 6s, 2038 100,000 18,983 Ser. 386, Class 10, IO, 6s, 2038 94,717 21,059 Ser. 386, Class 8, IO, 6s, 2038 677,992 144,983 Ser. 389, Class 3, IO, 6s, 2038 100,000 23,099 Ser. 383, Class 40, IO, 6s, 2038 970,352 223,002 Ser. 383, Class 41, IO, 6s, 2038 851,803 195,588 Ser. 383, Class 42, IO, 6s, 2038 615,782 142,132 Ser. 383, Class 43, IO, 6s, 2038 556,516 128,841 Ser. 383, Class 44, IO, 6s, 2038 508,596 117,392 Ser. 383, Class 45, IO, 6s, 2038 391,751 91,557 Ser. 383, Class 46, IO, 6s, 2038 340,091 79,449 Ser. 383, Class 47, IO, 6s, 2038 301,613 70,460 Ser. 383, Class 48, IO, 6s, 2038 270,681 63,424 Ser. 383, Class 52, IO, 6s, 2038 109,686 25,701 Ser. 389, Class 2, IO, 6s, 2038 100,000 20,879 Ser. 389, Class 5, IO, 6s, 2038 126,000 27,960 Ser. 389, Class 4, IO, 6s, 2038 100,000 21,199 Ser. 386, Class 9, IO, 6s, 2038 486,149 107,798 Ser. 383, Class 28, IO, 6s, 2038 1,016,081 235,959 Ser. 383, Class 29, IO, 6s, 2038 913,714 212,734 Ser. 383, Class 30, IO, 6s, 2038 673,928 158,051 Ser. 383, Class 31, IO, 6s, 2038 594,855 139,507 Ser. 383, Class 32, IO, 6s, 2038 461,251 109,049 Ser. 383, Class 33, IO, 6s, 2038 394,749 93,326 Ser. 383, Class 37, IO, 6s, 2038 153,425 36,549 Ser. 386, Class 7, IO, 6s, 2038 592,836 143,122 Ser. 383, Class 34, IO, 6s, 2037 160,136 37,075 Ser. 383, Class 35, IO, 6s, 2037 132,472 30,591 Ser. 383, Class 36, IO, 6s, 2037 103,908 24,109 Ser. 383, Class 38, IO, 6s, 2037 89,585 20,696 Ser. 383, Class 50, IO, 6s, 2037 185,231 42,236 Ser. 386, Class 6, IO, 6s, 2037 285,853 65,755 Ser. 383, Class 49, IO, 6s, 2037 139,475 32,054 Ser. 383, Class 51, IO, 6s, 2037 144,212 32,883 Ser. 383, Class 57, IO, 6s, 2037 88,118 20,339 Ser. 383, Class 98, IO, 6s, 2022 155,805 25,137 Ser. 383, Class 99, IO, 6s, 2022 80,326 12,590 Ser. 383, Class 17, IO, 5 1/2s, 2038 798,295 184,444 Ser. 383, Class 18, IO, 5 1/2s, 2038 532,959 123,776 Ser. 383, Class 19, IO, 5 1/2s, 2038 485,677 112,795 Ser. 383, Class 25, IO, 5 1/2s, 2038 90,007 20,141 13 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Fannie Mae Ser. 386, Class 3, IO, 5 1/2s, 2037 $294,098 $67,077 Ser. 386, Class 4, IO, 5 1/2s, 2037 120,126 27,889 Ser. 386, Class 5, IO, 5 1/2s, 2037 95,371 22,494 Ser. 383, Class 14, IO, 5 1/2s, 2037 190,604 44,460 Ser. 383, Class 15, IO, 5 1/2s, 2037 91,833 20,954 Ser. 383, Class 3, IO, 5 1/2s, 2037 840,637 192,732 Ser. 383, Class 4, IO, 5 1/2s, 2037 742,813 171,340 Ser. 383, Class 5, IO, 5 1/2s, 2037 471,439 108,744 Ser. 383, Class 6, IO, 5 1/2s, 2037 423,740 98,037 Ser. 383, Class 7, IO, 5 1/2s, 2037 417,404 96,280 Ser. 383, Class 10, IO, 5 1/2s, 2037 154,179 37,009 Ser. 383, Class 11, IO, 5 1/2s, 2037 106,403 25,275 Ser. 383, Class 12, IO, 5 1/2s, 2037 97,910 23,316 Ser. 383, Class 13, IO, 5 1/2s, 2037 97,937 23,323 Ser. 383, Class 8, IO, 5 1/2s, 2037 168,529 40,453 Ser. 383, Class 9, IO, 5 1/2s, 2037 160,876 38,616 Ser. 383, Class 20, IO, 5 1/2s, 2037 300,337 71,189 Ser. 383, Class 21, IO, 5 1/2s, 2037 283,503 67,198 Ser. 383, Class 22, IO, 5 1/2s, 2037 192,416 45,493 Ser. 383, Class 23, IO, 5 1/2s, 2037 173,624 41,050 Ser. 383, Class 24, IO, 5 1/2s, 2037 121,577 27,787 Ser. 383, Class 26, IO, 5 1/2s, 2037 93,500 22,218 Ser. 363, Class 2, IO, 5 1/2s, 2035 1,136,052 297,446 Ser. 383, Class 95, IO, 5 1/2s, 2022 243,670 40,409 Ser. 383, Class 97, IO, 5 1/2s, 2022 103,789 16,573 Ser. 383, Class 94, IO, 5 1/2s, 2022 122,946 20,049 Ser. 383, Class 96, IO, 5 1/2s, 2022 133,656 20,784 IFB Ser. 07-W6, Class 6A2, IO, 5.318s, 2037 775,322 82,370 IFB Ser. 06-90, Class SE, IO, 5.318s, 2036 876,801 115,754 IFB Ser. 03-66, Class SA, IO, 5.168s, 2033 1,096,367 124,044 Ser. 383, Class 2, IO, 5s, 2037 96,040 23,108 Ser. 383, Class 1, IO, 5s, 2037 171,492 40,257 Ser. 383, Class 92, IO, 5s, 2022 106,597 16,819 IFB Ser. 07-W6, Class 5A2, IO, 4.808s, 2037 1,107,125 114,531 IFB Ser. 07-W4, Class 4A2, IO, 4.798s, 2037 5,302,311 519,892 IFB Ser. 07-W2, Class 3A2, IO, 4.798s, 2037 1,515,802 149,186 IFB Ser. 06-115, Class BI, IO, 4.778s, 2036 1,346,526 103,047 IFB Ser. 05-113, Class AI, IO, 4.748s, 2036 281,028 30,794 IFB Ser. 05-113, Class DI, IO, 4.748s, 2036 3,655,247 346,449 IFB Ser. 05-52, Class DC, IO, 4.718s, 2035 722,993 92,981 COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Fannie Mae IFB Ser. 07-60, Class AX, IO, 4.668s, 2037 $3,613,779 $380,596 IFB Ser. 06-60, Class SI, IO, 4.668s, 2036 1,444,211 159,344 IFB Ser. 06-60, Class UI, IO, 4.668s, 2036 582,519 64,986 IFB Ser. 04-24, Class CS, IO, 4.668s, 2034 1,522,573 164,446 IFB Ser. 07-W7, Class 3A2, IO, 4.648s, 2037 1,870,696 174,640 IFB Ser. 03-122, Class SA, IO, 4.618s, 2028 1,963,128 139,692 IFB Ser. 03-122, Class SJ, IO, 4.618s, 2028 2,042,561 147,649 IFB Ser. 06-60, Class DI, IO, 4.588s, 2035 796,608 68,707 IFB Ser. 04-60, Class SW, IO, 4.568s, 2034 2,820,668 303,012 IFB Ser. 05-65, Class KI, IO, 4.518s, 2035 6,537,705 579,544 IFB Ser. 08-10, Class LI, IO, 4.498s, 2038 441,199 46,820 IFB Ser. 08-01, Class GI, IO, 4.478s, 2037 5,667,957 575,987 IFB Ser. 07-39, Class LI, IO, 4.288s, 2037 237,452 22,945 IFB Ser. 07-23, Class SI, IO, 4.288s, 2037 1,282,681 110,272 IFB Ser. 07-54, Class CI, IO, 4.278s, 2037 941,152 92,265 IFB Ser. 07-39, Class PI, IO, 4.278s, 2037 909,931 79,728 IFB Ser. 07-30, Class WI, IO, 4.278s, 2037 7,739,978 636,776 IFB Ser. 07-28, Class SE, IO, 4.268s, 2037 1,000,453 93,420 IFB Ser. 06-128, Class SH, IO, 4.268s, 2037 1,144,092 94,079 IFB Ser. 06-56, Class SM, IO, 4.268s, 2036 2,767,025 230,261 IFB Ser. 05-73, Class SI, IO, 4.268s, 2035 633,327 50,348 IFB Ser. 05-12, Class SC, IO, 4.268s, 2035 944,775 73,736 IFB Ser. 05-17, Class ES, IO, 4.268s, 2035 1,257,352 110,419 IFB Ser. 05-17, Class SY, IO, 4.268s, 2035 584,645 48,553 IFB Ser. 07-W5, Class 2A2, IO, 4.258s, 2037 546,322 43,227 IFB Ser. 07-30, Class IE, IO, 4.258s, 2037 2,721,370 293,900 IFB Ser. 06-123, Class CI, IO, 4.258s, 2037 2,227,716 211,414 14 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Fannie Mae IFB Ser. 06-123, Class UI, IO, 4.258s, 2037 $991,230 $92,564 IFB Ser. 05-82, Class SY, IO, 4.248s, 2035 2,471,923 201,466 IFB Ser. 05-45, Class EW, IO, 4.238s, 2035 2,212,542 174,116 IFB Ser. 05-45, Class SR, IO, 4.238s, 2035 3,359,127 273,616 IFB Ser. 07-15, Class BI, IO, 4.218s, 2037 1,616,278 148,612 IFB Ser. 06-126, Class CS, IO, 4.218s, 2037 633,322 54,610 IFB Ser. 06-16, Class SM, IO, 4.218s, 2036 856,534 78,801 IFB Ser. 05-95, Class CI, IO, 4.218s, 2035 1,480,552 141,528 IFB Ser. 05-84, Class SG, IO, 4.218s, 2035 2,423,351 233,298 IFB Ser. 05-57, Class NI, IO, 4.218s, 2035 507,688 45,273 IFB Ser. 05-54, Class SA, IO, 4.218s, 2035 2,371,766 194,369 IFB Ser. 05-23, Class SG, IO, 4.218s, 2035 1,885,245 175,152 IFB Ser. 05-17, Class SA, IO, 4.218s, 2035 1,641,032 155,570 IFB Ser. 05-17, Class SE, IO, 4.218s, 2035 1,784,741 165,229 IFB Ser. 05-57, Class DI, IO, 4.218s, 2035 3,775,521 312,849 IFB Ser. 05-83, Class QI, IO, 4.208s, 2035 397,969 40,982 IFB Ser. 06-128, Class GS, IO, 4.198s, 2037 1,057,750 100,336 Ser. 06-116, Class ES, IO, 4.168s, 2036 722,715 58,610 IFB Ser. 06-114, Class IS, IO, 4.168s, 2036 1,138,776 98,098 IFB Ser. 06-115, Class GI, IO, 4.158s, 2036 1,058,554 101,635 IFB Ser. 06-115, Class IE, IO, 4.158s, 2036 874,563 78,715 IFB Ser. 06-117, Class SA, IO, 4.158s, 2036 1,299,116 112,087 IFB Ser. 06-121, Class SD, IO, 4.158s, 2036 2,144,283 186,694 IFB Ser. 06-109, Class SG, IO, 4.148s, 2036 1,524,278 134,055 IFB Ser. 06-104, Class IM, IO, 4.138s, 2036 363,405 32,372 IFB Ser. 06-104, Class SY, IO, 4.138s, 2036 767,161 62,501 IFB Ser. 06-109, Class SH, IO, 4.138s, 2036 1,136,162 110,907 Ser. 06-104, Class SG, IO, 4.118s, 2036 1,489,028 116,039 COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Fannie Mae IFB Ser. 07-W6, Class 4A2, IO, 4.118s, 2037 $4,523,067 $390,668 IFB Ser. 06-128, Class SC, IO, 4.118s, 2037 3,641,693 317,119 IFB Ser. 06-43, Class SI, IO, 4.118s, 2036 2,005,918 168,531 IFB Ser. 06-44, Class IS, IO, 4.118s, 2036 1,753,259 138,275 IFB Ser. 06-8, Class JH, IO, 4.118s, 2036 3,971,183 378,553 IFB Ser. 05-122, Class SG, IO, 4.118s, 2035 865,443 77,931 IFB Ser. 05-95, Class OI, IO, 4.108s, 2035 223,301 21,291 IFB Ser. 06-92, Class JI, IO, 4.098s, 2036 860,635 75,616 IFB Ser. 06-92, Class LI, IO, 4.098s, 2036 1,278,104 112,406 IFB Ser. 06-96, Class ES, IO, 4.098s, 2036 1,397,498 120,798 IFB Ser. 06-99, Class AS, IO, 4.098s, 2036 985,929 87,988 IFB Ser. 06-85, Class TS, IO, 4.078s, 2036 2,099,358 169,270 IFB Ser. 06-61, Class SE, IO, 4.068s, 2036 2,018,018 149,446 IFB Ser. 07-75, Class PI, IO, 4.058s, 2037 1,459,861 119,012 IFB Ser. 07-76, Class SA, IO, 4.058s, 2037 1,495,846 113,916 IFB Ser. 07-W7, Class 2A2, IO, 4.048s, 2037 3,567,959 297,379 IFB Ser. 07-88, Class MI, IO, 4.038s, 2037 444,229 32,502 Ser. 06-94, Class NI, IO, 4.018s, 2036 730,227 55,661 IFB Ser. 07-116, Class IA, IO, 4.018s, 2037 5,493,644 446,726 IFB Ser. 07-103, Class AI, IO, 4.018s, 2037 6,124,354 517,578 IFB Ser. 07-1, Class NI, IO, 4.018s, 2037 3,369,848 262,159 IFB Ser. 07-15, Class NI, IO, 4.018s, 2022 1,739,216 134,315 IFB Ser. 08-3, Class SC, IO, 3.968s, 2038 357,428 28,189 IFB Ser. 07-109, Class XI, IO, 3.968s, 2037 879,705 73,089 IFB Ser. 07-109, Class YI, IO, 3.968s, 2037 1,383,219 104,688 IFB Ser. 07-W8, Class 2A2, IO, 3.968s, 2037 2,429,914 195,118 IFB Ser. 07-88, Class JI, IO, 3.968s, 2037 1,874,864 157,153 15 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Fannie Mae IFB Ser. 07-54, Class KI, IO, 3.958s, 2037 $703,671 $51,856 IFB Ser. 07-30, Class JS, IO, 3.958s, 2037 2,298,477 192,443 IFB Ser. 07-30, Class LI, IO, 3.958s, 2037 3,501,544 301,618 IFB Ser. 07-W2, Class 1A2, IO, 3.948s, 2037 1,017,649 84,362 IFB Ser. 07-106, Class SN, IO, 3.928s, 2037 1,465,460 109,924 IFB Ser. 07-54, Class IA, IO, 3.928s, 2037 1,228,183 104,417 IFB Ser. 07-54, Class IB, IO, 3.928s, 2037 1,228,183 104,417 IFB Ser. 07-54, Class IC, IO, 3.928s, 2037 1,228,183 104,417 IFB Ser. 07-54, Class ID, IO, 3.928s, 2037 1,228,183 104,417 IFB Ser. 07-54, Class IE, IO, 3.928s, 2037 1,228,183 104,417 IFB Ser. 07-54, Class IF, IO, 3.928s, 2037 1,827,558 154,409 IFB Ser. 07-54, Class NI, IO, 3.928s, 2037 1,072,982 87,238 IFB Ser. 07-54, Class UI, IO, 3.928s, 2037 1,471,261 130,897 IFB Ser. 07-109, Class AI, IO, 3.918s, 2037 4,600,594 368,380 IFB Ser. 07-91, Class AS, IO, 3.918s, 2037 958,286 72,831 IFB Ser. 07-91, Class HS, IO, 3.918s, 2037 1,029,779 75,303 IFB Ser. 07-15, Class CI, IO, 3.898s, 2037 4,136,940 347,353 IFB Ser. 06-123, Class BI, IO, 3.898s, 2037 5,416,084 444,370 IFB Ser. 06-115, Class JI, IO, 3.898s, 2036 3,003,325 252,303 IFB Ser. 07-109, Class PI, IO, 3.868s, 2037 1,471,494 112,563 IFB Ser. 06-123, Class LI, IO, 3.838s, 2037 2,004,117 160,661 IFB Ser. 08-1, Class NI, IO, 3.768s, 2037 2,656,133 181,135 IFB Ser. 07-116, Class BI, IO, 3.768s, 2037 5,102,976 351,803 IFB Ser. 08-01, Class AI, IO, 3.768s, 2037 6,869,541 524,271 IFB Ser. 08-10, Class GI, IO, 3.748s, 2038 1,849,825 131,449 IFB Ser. 08-1, Class HI, IO, 3.718s, 2037 3,211,065 237,371 IFB Ser. 07-39, Class AI, IO, 3.638s, 2037 2,154,401 155,117 COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Fannie Mae IFB Ser. 07-32, Class SD, IO, 3.628s, 2037 $1,449,788 $101,089 IFB Ser. 07-30, Class UI, IO, 3.618s, 2037 1,199,888 90,571 IFB Ser. 07-32, Class SC, IO, 3.618s, 2037 1,926,085 140,801 IFB Ser. 07-1, Class CI, IO, 3.618s, 2037 1,389,411 102,831 IFB Ser. 05-74, Class SE, IO, 3.618s, 2035 3,721,279 226,183 IFB Ser. 05-82, Class SI, IO, 3.618s, 2035 4,706,682 294,019 IFB Ser. 05-14, Class SE, IO, 3.568s, 2035 895,081 55,804 IFB Ser. 05-58, Class IK, IO, 3.518s, 2035 1,737,500 148,431 IFB Ser. 08-1, Class BI, IO, 3.428s, 2038 3,577,944 200,859 IFB Ser. 07-75, Class ID, IO, 3.388s, 2037 1,183,537 80,221 Ser. 03-W12, Class 2, IO, 2.218s, 2043 2,408,570 152,087 Ser. 03-W10, Class 3, IO, 1.935s, 2043 2,280,070 127,223 Ser. 03-W10, Class 1, IO, 1.923s, 2043 5,570,614 305,270 Ser. 03-W8, Class 12, IO, 1.636s, 2042 10,320,411 536,516 FRB Ser. 03-W17, Class 12, IO, 1.15s, 2033 3,076,383 111,511 Ser. 03-T2, Class 2, IO, 0.812s, 2042 15,327,083 413,964 Ser. 03-W3, Class 2IO1, IO, 0.683s, 2042 1,496,224 31,261 Ser. 03-W6, Class 51, IO, 0.676s, 2042 4,290,617 84,756 Ser. 06-W3, Class 1AS, IO, 0.662s, 2046 5,026,693 302,161 Ser. 01-T12, Class IO, 0.565s, 2041 7,846,536 126,830 Ser. 03-W2, Class 1, IO, 0.468s, 2042 7,999,646 110,758 Ser. 03-W3, Class 1, IO, 0.439s, 2042 14,624,959 153,799 Ser. 02-T1, Class IO, IO, 0.422s, 2031 6,854,158 82,344 Ser. 03-W6, Class 3, IO, 0.366s, 2042 5,974,272 65,176 Ser. 03-W6, Class 23, IO, 0.352s, 2042 6,273,812 74,670 Ser. 03-W4, Class 3A, IO, 0.351s, 2042 6,168,685 70,337 Ser. 08-33, Principal only (PO), zero %, 2038 277,999 194,187 Ser. 08-9, PO, zero %, 2038 201,698 149,449 Ser. 07-112, Class EO, PO, zero %, 2037 118,291 85,103 Ser. 07-89, Class PO, PO, zero %, 2037 159,596 116,569 Ser. 07-64, Class LO, PO, zero %, 2037 569,875 440,622 Ser. 06-117, Class OA, PO, zero %, 2036 149,742 107,616 Ser. 06-81, Class OP, PO, zero %, 2036 99,398 72,801 Ser. 06-56, Class XF, zero %, 2036 73,445 68,392 Ser. 06-16, Class OG, PO, zero %, 2036 77,357 55,082 Ser. 04-38, Class AO, PO, zero %, 2034 1,649,391 1,185,700 Ser. 04-61, Class CO, PO, zero %, 2031 1,158,396 966,199 Ser. 07-31, Class TS, IO, zero %, 2009 3,350,036 32,211 Ser. 07-15, Class IM, IO, zero %, 2009 1,355,968 11,967 16 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Fannie Mae Ser. 07-16, Class TS, IO, zero %, 2009 (F) $5,511,349 $40,070 FRB Ser. 06-115, Class SN, zero %, 2036 465,805 461,265 FRB Ser. 06-104, Class EK, zero %, 2036 116,123 113,157 FRB Ser. 05-117, Class GF, zero %, 2036 90,069 75,441 FRB Ser. 05-65, Class ER, zero %, 2035 1,012,156 919,191 FRB Ser. 05-57, Class UL, zero %, 2035 909,246 848,776 FRB Ser. 05-36, Class QA, zero %, 2035 192,324 168,477 FRB Ser. 05-65, Class CU, zero %, 2034 126,747 142,825 FRB Ser. 05-81, Class DF, zero %, 2033 101,451 102,455 FRB Ser. 06-1, Class HF, zero %, 2032 84,934 80,267 IFB Ser. 06-75, Class FY, zero %, 2036 199,874 201,329 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-42, Class A6, 9 1/2s, 2042 82,510 88,698 Ser. T-58, Class 4A, 7 1/2s, 2043 381,331 407,194 Ser. T-51, Class 2A, 7 1/2s, 2042 444,420 472,523 Ser. T-42, Class A5, 7 1/2s, 2042 318,494 340,082 Ser. T-60, Class 1A2, 7s, 2044 1,404,230 1,483,258 Ser. T-41, Class 2A, 7s, 2032 50,838 53,374 IFB Ser. T-56, Class 2ASI, IO, 5.618s, 2043 711,167 80,220 Ser. T-56, Class A, IO, 0.524s, 2043 4,047,691 64,716 Ser. T-56, Class 3, IO, 0.367s, 2043 4,267,169 54,721 Ser. T-56, Class 1, IO, 0.282s, 2043 5,500,954 46,268 Ser. T-56, Class 2, IO, 0.031s, 2043 5,023,023 14,853 FFCA Secured Lending Corp. 144A Ser. 00-1, Class A2, 7.77s, 2027 1,609,388 1,605,548 First Horizon Alternative Mortgage Securities FRB Ser. 05-AA10, Class 2A1, 5.749s, 2035 (F) 705,512 571,840 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.945s, 2033 13,216,255 440,702 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 1,196,000 1,258,818 Ser. 97-C2, Class G, 7 1/2s, 2029 361,000 330,309 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 (F) 1,515,000 1,457,356 Freddie Mac IFB Ser. 3360, Class SB, 28.87s, 2037 371,590 489,628 IFB Ser. 3339, Class WS, 28.061s, 2037 552,515 734,637 IFB Ser. 3339, Class JS, 26.772s, 2037 482,540 601,786 IFB Ser. 3202, Class PS, 24.412s, 2036 379,757 471,656 IFB Ser. 3349, Class SA, 24.173s, 2037 1,946,772 2,374,185 IFB Ser. 3331, Class SE, 24.173s, 2037 475,594 566,342 IFB Ser. 3202, Class HM, 20.894s, 2036 256,602 305,491 IFB Ser. 3153, Class SX, 20.894s, 2036 337,218 401,142 IFB Ser. 3182, Class PS, 18.715s, 2032 897,310 1,069,107 COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Freddie Mac IFB Ser. 3081, Class DC, 18.039s, 2035 $539,763 $604,167 IFB Ser. 3211, Class SI, IO, 17.275s, 2036 89,934 35,904 IFB Ser. 3114, Class GK, 16.515s, 2036 374,907 413,573 IFB Ser. 3360, Class SC, 16.483s, 2037 778,844 812,759 IFB Ser. 3408, Class EK, 15.849s, 2037 1,539,250 1,617,490 IFB Ser. 2976, Class KL, 15.322s, 2035 986,752 1,074,612 IFB Ser. 2990, Class DP, 15.212s, 2034 829,467 895,848 IFB Ser. 2979, Class AS, 15.212s, 2034 241,169 255,360 IFB Ser. 3153, Class UT, 14.955s, 2036 204,639 214,931 IFB Ser. 3149, Class SU, 12.867s, 2036 417,983 425,907 IFB Ser. 3065, Class DC, 12.446s, 2035 880,033 891,350 IFB Ser. 3012, Class FS, 10.697s, 2035 76,719 76,129 IFB Ser. 2990, Class WP, 10.652s, 2035 582,293 595,216 IFB Ser. 2990, Class LB, 10.629s, 2034 1,037,384 1,020,556 IFB Ser. 2927, Class SI, IO, 6.029s, 2035 1,391,338 189,676 IFB Ser. 2828, Class GI, IO, 5.029s, 2034 1,624,157 184,241 IFB Ser. 3184, Class SP, IO, 4.879s, 2033 1,481,838 138,650 IFB Ser. 2869, Class SH, IO, 4.829s, 2034 756,454 58,888 IFB Ser. 2869, Class JS, IO, 4.779s, 2034 3,603,996 286,746 IFB Ser. 2882, Class LS, IO, 4.729s, 2034 678,541 72,103 IFB Ser. 3203, Class SH, IO, 4.669s, 2036 837,021 94,396 IFB Ser. 2815, Class PT, IO, 4.579s, 2032 1,631,282 144,186 IFB Ser. 2828, Class TI, IO, 4.579s, 2030 756,982 67,245 IFB Ser. 3397, Class GS, IO, 4.529s, 2037 910,562 74,128 IFB Ser. 3297, Class BI, IO, 4.289s, 2037 3,652,171 352,582 IFB Ser. 3287, Class SD, IO, 4.279s, 2037 1,412,503 123,950 IFB Ser. 3281, Class BI, IO, 4.279s, 2037 702,000 65,465 IFB Ser. 3281, Class CI, IO, 4.279s, 2037 662,379 54,457 IFB Ser. 3249, Class SI, IO, 4.279s, 2036 641,727 62,581 IFB Ser. 3028, Class ES, IO, 4.279s, 2035 4,011,081 375,367 IFB Ser. 2922, Class SE, IO, 4.279s, 2035 1,904,364 153,450 IFB Ser. 3045, Class DI, IO, 4.259s, 2035 9,573,708 756,710 IFB Ser. 3236, Class ES, IO, 4.229s, 2036 1,369,240 112,089 IFB Ser. 3136, Class NS, IO, 4.229s, 2036 2,375,440 196,475 IFB Ser. 3118, Class SD, IO, 4.229s, 2036 3,087,613 210,585 IFB Ser. 3107, Class DC, IO, 4.229s, 2035 4,304,933 413,898 IFB Ser. 2927, Class ES, IO, 4.229s, 2035 1,091,040 94,929 IFB Ser. 2950, Class SM, IO, 4.229s, 2016 2,126,400 172,379 IFB Ser. 3256, Class S, IO, 4.219s, 2036 1,611,817 153,792 IFB Ser. 3031, Class BI, IO, 4.219s, 2035 790,836 82,447 IFB Ser. 3244, Class SB, IO, 4.189s, 2036 1,015,314 91,737 IFB Ser. 3244, Class SG, IO, 4.189s, 2036 1,181,447 109,786 IFB Ser. 3236, Class IS, IO, 4.179s, 2036 1,842,225 161,755 IFB Ser. 2962, Class BS, IO, 4.179s, 2035 4,549,852 357,045 IFB Ser. 3114, Class TS, IO, 4.179s, 2030 5,016,348 365,669 IFB Ser. 3128, Class JI, IO, 4.159s, 2036 2,667,682 249,072 IFB Ser. 2990, Class LI, IO, 4.159s, 2034 1,546,590 147,468 IFB Ser. 3240, Class S, IO, 4.149s, 2036 3,492,908 313,568 IFB Ser. 3229, Class BI, IO, 4.149s, 2036 293,391 23,810 17 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Freddie Mac IFB Ser. 3153, Class JI, IO, 4.149s, 2036 $1,704,047 $134,192 IFB Ser. 3065, Class DI, IO, 4.149s, 2035 608,193 62,187 IFB Ser. 3145, Class GI, IO, 4.129s, 2036 2,190,840 214,300 IFB Ser. 3114, Class GI, IO, 4.129s, 2036 896,625 94,762 IFB Ser. 3339, Class JI, IO, 4.119s, 2037 3,619,047 269,564 IFB Ser. 3218, Class AS, IO, 4.109s, 2036 1,243,469 105,288 IFB Ser. 3221, Class SI, IO, 4.109s, 2036 1,489,105 127,043 IFB Ser. 3153, Class UI, IO, 4.099s, 2036 831,127 85,795 IFB Ser. 3202, Class PI, IO, 4.069s, 2036 4,094,040 354,541 IFB Ser. 3355, Class MI, IO, 4.029s, 2037 1,021,513 81,987 IFB Ser. 3201, Class SG, IO, 4.029s, 2036 1,881,936 162,235 IFB Ser. 3203, Class SE, IO, 4.029s, 2036 1,697,428 143,509 IFB Ser. 3238, Class LI, IO, 4.019s, 2036 195,397 16,568 IFB Ser. 3171, Class PS, IO, 4.014s, 2036 1,599,240 132,151 IFB Ser. 3152, Class SY, IO, 4.009s, 2036 1,910,565 177,275 IFB Ser. 3366, Class SA, IO, 3.979s, 2037 360,643 30,079 IFB Ser. 3284, Class BI, IO, 3.979s, 2037 1,161,281 94,533 IFB Ser. 3260, Class SA, IO, 3.979s, 2037 1,119,621 80,099 IFB Ser. 3199, Class S, IO, 3.979s, 2036 1,071,364 91,159 IFB Ser. 3284, Class LI, IO, 3.969s, 2037 4,641,124 390,557 IFB Ser. 3281, Class AI, IO, 3.959s, 2037 4,217,427 359,810 IFB Ser. 3311, Class EI, IO, 3.939s, 2037 1,211,255 96,161 IFB Ser. 3311, Class IA, IO, 3.939s, 2037 1,740,027 151,718 IFB Ser. 3311, Class IB, IO, 3.939s, 2037 1,740,027 151,718 IFB Ser. 3311, Class IC, IO, 3.939s, 2037 1,740,027 151,718 IFB Ser. 3311, Class ID, IO, 3.939s, 2037 1,740,027 151,718 IFB Ser. 3311, Class IE, IO, 3.939s, 2037 2,482,138 216,424 IFB Ser. 3240, Class GS, IO, 3.909s, 2036 2,095,207 173,450 IFB Ser. 3416, Class BI, IO, 3.779s, 2038 756,498 60,678 IFB Ser. 3339, Class TI, IO, 3.669s, 2037 1,833,469 140,481 IFB Ser. 3284, Class CI, IO, 3.649s, 2037 3,212,004 241,123 IFB Ser. 3016, Class SQ, IO, 3.639s, 2035 1,648,425 96,482 IFB Ser. 3424, Class UI, IO, 3.289s, 2037 267,427 17,376 Ser. 3369, Class BO, PO, zero %, 2037 91,057 65,835 Ser. 246, PO, zero %, 2037 803,922 608,737 Ser. 3391, PO, zero %, 2037 151,055 110,571 Ser. 3292, Class DO, PO, zero %, 2037 132,015 95,041 Ser. 3292, Class OA, PO, zero %, 2037 88,100 62,723 Ser. 3300, PO, zero %, 2037 838,016 642,059 Ser. 3255, Class CO, PO, zero %, 2036 122,251 89,301 Ser. 3218, Class AO, PO, zero %, 2036 77,524 58,179 Ser. 239, PO, zero %, 2036 2,913,729 2,172,413 Ser. 3175, Class MO, PO, zero %, 2036 128,059 94,153 Ser. 3210, PO, zero %, 2036 78,680 56,674 Ser. 3139, Class CO, PO, zero %, 2036 228,393 165,301 Ser. 2587, Class CO, PO, zero %, 2032 669,155 528,798 FRB Ser. 3349, Class DO, zero %, 2037 230,887 219,750 FRB Ser. 3327, Class YF, zero %, 2037 394,422 391,538 FRB Ser. 3326, Class XF, zero %, 2037 582,701 533,587 COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Freddie Mac FRB Ser. 3326, Class YF, zero %, 2037 $1,081,516 $1,100,544 FRB Ser. 3263, Class TA, zero %, 2037 125,192 132,995 FRB Ser. 3241, Class FH, zero %, 2036 271,616 249,018 FRB Ser. 3231, Class XB, zero %, 2036 212,346 211,543 FRB Ser. 3231, Class X, zero %, 2036 128,589 131,011 FRB Ser. 3147, Class SF, zero %, 2036 562,428 528,021 FRB Ser. 3117, Class AF, zero %, 2036 76,338 76,686 FRB Ser. 3326, Class WF, zero %, 2035 813,844 727,361 FRB Ser. 3036, Class AS, zero %, 2035 77,737 72,405 FRB Ser. 3003, Class XF, zero %, 2035 841,958 766,447 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.096s, 2043 34,958,769 228,857 Ser. 05-C3, Class XC, IO, 0.081s, 2045 93,548,836 396,903 Ser. 07-C1, Class XC, IO, 0.075s, 2019 73,894,956 418,738 GMAC Commercial Mortgage Securities, Inc. Ser. 99-C3, Class F, 8.137s, 2036 162,000 165,723 Ser. 97-C1, Class X, IO, 1.356s, 2029 1,914,454 109,853 Ser. 05-C1, Class X1, IO, 0.187s, 2043 39,161,510 443,138 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 706,723 691,772 Ser. 06-C1, Class XC, IO, 0.08s, 2045 66,949,605 374,094 Government National Mortgage Association IFB Ser. 07-26, Class WS, 44.617s, 2037 1,102,863 1,730,633 IFB Ser. 07-38, Class AS, 31.91s, 2037 1,083,600 1,445,616 IFB Ser. 06-34, Class SA, 24.649s, 2036 139,822 168,814 IFB Ser. 07-51, Class SP, 24.589s, 2037 82,295 96,431 IFB Ser. 07-44, Class SP, 23.468s, 2036 566,192 694,770 IFB Ser. 07-35, Class DK, 19.882s, 2035 293,000 339,296 IFB Ser. 05-66, Class SP, 12.596s, 2035 525,279 525,015 IFB Ser. 05-7, Class JM, 11.261s, 2034 968,911 1,000,232 Ser. 07-17, Class CI, IO, 7 1/2s, 2037 116,436 29,233 IFB Ser. 06-69, Class SI, IO, 4.898s, 2036 236,443 23,298 IFB Ser. 06-62, Class SI, IO, 4.898s, 2036 1,330,519 113,505 IFB Ser. 07-1, Class SL, IO, 4.878s, 2037 605,343 53,533 IFB Ser. 07-1, Class SM, IO, 4.868s, 2037 605,343 53,369 IFB Ser. 05-68, Class PU, IO, 4.818s, 2032 198,857 20,240 IFB Ser. 04-59, Class SC, IO, 4.729s, 2034 776,564 78,302 IFB Ser. 07-49, Class NY, IO, 4.618s, 2035 4,810,203 421,613 IFB Ser. 07-26, Class SG, IO, 4.368s, 2037 1,953,187 165,858 18 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 07-9, Class BI, IO, 4.338s, 2037 $3,970,554 $302,091 IFB Ser. 07-26, Class SD, IO, 4.329s, 2037 1,976,192 152,966 IFB Ser. 07-26, Class SL, IO, 4.329s, 2037 82,810 6,746 IFB Ser. 07-31, Class CI, IO, 4.328s, 2037 1,072,165 77,524 IFB Ser. 07-25, Class SA, IO, 4.318s, 2037 1,392,696 100,437 IFB Ser. 07-25, Class SB, IO, 4.318s, 2037 2,713,083 204,775 IFB Ser. 07-22, Class S, IO, 4.318s, 2037 1,080,756 100,929 IFB Ser. 07-11, Class SA, IO, 4.318s, 2037 1,013,340 82,827 IFB Ser. 07-14, Class SB, IO, 4.318s, 2037 959,607 78,582 IFB Ser. 06-69, Class SA, IO, 4.318s, 2036 456,188 37,694 IFB Ser. 07-51, Class SJ, IO, 4.268s, 2037 1,225,371 108,963 IFB Ser. 07-58, Class PS, IO, 4.218s, 2037 512,908 40,866 IFB Ser. 07-59, Class PS, IO, 4.188s, 2037 950,399 73,506 IFB Ser. 07-59, Class SP, IO, 4.188s, 2037 2,394,966 189,344 IFB Ser. 07-48, Class SB, IO, 4.179s, 2037 1,581,983 105,251 IFB Ser. 07-68, Class PI, IO, 4.168s, 2037 1,272,139 101,022 IFB Ser. 06-38, Class SG, IO, 4.168s, 2033 4,063,296 278,400 IFB Ser. 07-53, Class SG, IO, 4.118s, 2037 741,800 49,440 IFB Ser. 07-17, Class AI, IO, 4.079s, 2037 4,250,178 337,068 IFB Ser. 08-3, Class SA, IO, 4.068s, 2038 2,381,642 147,711 IFB Ser. 07-79, Class SY, IO, 4.068s, 2037 4,165,994 255,723 IFB Ser. 07-64, Class AI, IO, 4.068s, 2037 9,711,214 655,531 IFB Ser. 07-53, Class ES, IO, 4.068s, 2037 1,095,776 61,283 IFB Ser. 07-10, Class SB, IO, 4.038s, 2037 1,257,720 94,835 IFB Ser. 08-4, Class SA, IO, 4.034s, 2038 4,777,454 292,594 IFB Ser. 07-9, Class AI, IO, 4.029s, 2037 1,659,028 123,421 IFB Ser. 07-67, Class SI, IO, 4.028s, 2037 4,186,071 253,132 IFB Ser. 07-9, Class DI, IO, 4.028s, 2037 2,016,412 137,782 COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 07-57, Class QA, IO, 4.018s, 2037 $2,527,352 $151,857 IFB Ser. 07-58, Class SA, IO, 4.018s, 2037 835,684 52,228 IFB Ser. 07-58, Class SC, IO, 4.018s, 2037 1,985,447 105,842 IFB Ser. 07-61, Class SA, IO, 4.018s, 2037 1,351,334 88,652 IFB Ser. 07-53, Class SC, IO, 4.018s, 2037 1,202,301 68,048 IFB Ser. 06-28, Class GI, IO, 4.018s, 2035 1,636,797 116,296 IFB Ser. 07-58, Class SD, IO, 4.008s, 2037 1,890,917 99,397 IFB Ser. 07-59, Class SD, IO, 3.988s, 2037 4,005,660 244,249 IFB Ser. 06-49, Class SA, IO, 3.978s, 2036 541,765 36,766 IFB Ser. 05-65, Class SI, IO, 3.868s, 2035 1,747,184 132,330 IFB Ser. 07-17, Class IC, IO, 3.779s, 2037 2,202,852 148,815 IFB Ser. 07-17, Class IB, IO, 3.768s, 2037 860,039 56,726 IFB Ser. 06-14, Class S, IO, 3.768s, 2036 1,508,234 103,414 IFB Ser. 06-11, Class ST, IO, 3.758s, 2036 943,199 63,457 IFB Ser. 07-25, Class KS, IO, 3.729s, 2037 398,376 30,444 IFB Ser. 07-21, Class S, IO, 3.729s, 2037 2,269,318 138,769 IFB Ser. 07-27, Class SD, IO, 3.718s, 2037 993,799 57,468 IFB Ser. 07-19, Class SJ, IO, 3.718s, 2037 1,696,987 98,899 IFB Ser. 07-23, Class ST, IO, 3.718s, 2037 2,067,360 115,853 IFB Ser. 07-8, Class SA, IO, 3.718s, 2037 1,445,269 93,509 IFB Ser. 07-9, Class CI, IO, 3.718s, 2037 2,629,225 155,549 IFB Ser. 07-7, Class EI, IO, 3.718s, 2037 1,738,555 101,193 IFB Ser. 07-7, Class JI, IO, 3.718s, 2037 2,705,292 178,686 IFB Ser. 07-1, Class S, IO, 3.718s, 2037 2,217,089 129,627 IFB Ser. 07-3, Class SA, IO, 3.718s, 2037 2,117,427 123,395 IFB Ser. 07-31, Class AI, IO, 3.709s, 2037 1,179,815 108,450 IFB Ser. 07-43, Class SC, IO, 3.629s, 2037 1,443,419 84,644 19 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 07-73, Class MI, IO, 3.518s, 2037 $4,386,494 $215,561 IFB Ser. 07-67, Class EI, IO, 0.02s, 2037 2,242,303 1,045 IFB Ser. 07-67, Class GI, IO, 0.02s, 2037 6,566,095 3,053 Ser. 07-73, Class MO, PO, zero %, 2037 337,863 249,158 FRB Ser. 07-73, Class KI, IO, zero %, 2037 3,374,541 92,560 FRB Ser. 07-73, Class KM, zero %, 2037 337,045 338,357 FRB Ser. 07-49, Class UF, zero %, 2037 103,633 99,373 FRB Ser. 07-35, Class UF, zero %, 2037 173,808 176,739 FRB Ser. 07-22, Class TA, zero %, 2037 113,589 118,835 FRB Ser. 98-2, Class EA, PO, zero %, 2028 227,506 189,836 Government National Mortgage Association 144A IFB Ser. 06-GG8, Class X, IO, 0.855s, 2039 (F) 10,638,204 334,437 Greenpoint Mortgage Funding Trust Ser. 05-AR1, Class X1, IO, 4.041s, 2045 2,300,545 63,265 Greenwich Capital Commercial Funding Corp. Ser. 05-GG5, Class XC, IO, 0.083s, 2037 (F) 75,760,792 265,484 Greenwich Capital Commercial Funding Corp. 144A Ser. 07-GG9, Class X, IO, 0.511s, 2039 11,102,610 201,235 Ser. 05-GG3, Class XC, IO, 0.175s, 2042 37,456,941 509,180 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.993s, 2045 928,000 900,558 Ser. 06-GG6, Class A2, 5.506s, 2038 (F) 1,238,000 1,235,528 Ser. 05-GG4, Class A4, 4.761s, 2039 42,000 40,156 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 (F) 528,000 524,520 FRB Ser. 07-EOP, Class J, 3.313s, 2009 171,000 153,900 Ser. 04-C1, Class X1, IO, 0.683s, 2028 (F) 10,983,232 86,790 Ser. 03-C1, Class X1, IO, 0.253s, 2040 8,421,962 166,406 Ser. 05-GG4, Class XC, IO, 0.219s, 2039 (F) 43,038,260 672,385 Ser. 06-GG6, Class XC, IO, 0.061s, 2038 (F) 45,719,481 123,541 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 (F) 128,365 127,525 Ser. 05-RP3, Class 1A3, 8s, 2035 (F) 415,327 404,193 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 (F) 334,308 338,021 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 (F) 361,794 352,130 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 (F) 400,253 404,705 IFB Ser. 04-4, Class 1AS, IO, 3.706s, 2034 6,463,088 402,732 COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value GSR Mortgage Loan Trust Ser. 05-AR2, Class 2A1, 4.835s, 2035 (F) $709,468 $685,313 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (Cayman Islands) 108,460 10,846 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.135s, 2037 1,546,849 1,276,150 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 2.593s, 2037 (F) 1,978,080 1,705,560 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR11, Class 1A1, 5.65s, 2037 (F) 1,431,819 960,090 FRB Ser. 05-AR31, Class 3A1, 5.643s, 2036 (F) 1,887,049 1,415,590 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 (F) 377,000 383,820 FRB Ser. 07-LD12, Class AM, 6.261s, 2051 2,258,000 2,092,172 FRB Ser. 07-LD12, Class A3, 6.189s, 2051 10,769,000 10,444,207 FRB Ser. 07-LD11, Class A3, 6.007s, 2049 (F) 1,157,000 1,115,972 Ser. 07-CB20, Class A3, 5.863s, 2051 2,329,000 2,238,029 Ser. 06-CB15, Class A4, 5.814s, 2043 1,799,000 1,746,980 Ser. 07-CB20, Class A4, 5.794s, 2051 1,515,000 1,448,476 FRB Ser. 04-PNC1, Class A4, 5.541s, 2041 (F) 16,000 15,536 Ser. 06-CB14, Class A4, 5.481s, 2044 1,727,000 1,663,861 Ser. 05-CB12, Class A4, 4.895s, 2037 (F) 42,000 39,073 Ser. 04-C3, Class A5, 4.878s, 2042 (F) 40,000 37,382 Ser. 05-LDP2, Class AM, 4.78s, 2042 680,000 621,649 Ser. 06-LDP8, Class X, IO, 0.762s, 2045 14,111,215 436,037 Ser. 06-CB17, Class X, IO, 0.701s, 2043 17,597,665 544,472 Ser. 06-LDP9, Class X, IO, 0.641s, 2047 4,101,269 99,007 Ser. 07-LDPX, Class X, IO, 0.526s, 2049 21,970,435 382,766 Ser. 06-CB16, Class X1, IO, 0.086s, 2045 16,087,195 209,134 Ser. 06-LDP7, Class X, IO, 0.02s, 2045 99,175,707 77,481 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 473,000 471,289 Ser. 03-ML1A, Class X1, IO, 0.78s, 2039 (F) 1,668,830 58,799 Ser. 05-LDP1, Class X1, IO, 0.156s, 2046 22,396,874 176,711 Ser. 05-LDP2, Class X1, IO, 0.155s, 2042 61,527,115 915,523 Ser. 05-CB12, Class X1, IO, 0.131s, 2037 22,147,279 188,695 Ser. 05-LDP3, Class X1, IO, 0.095s, 2042 55,289,704 375,970 Ser. 06-CB14, Class X1, IO, 0.08s, 2044 18,225,051 66,886 20 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 06-LDP6, Class X1, IO, 0.079s, 2043 $44,388,734 $199,305 Ser. 05-LDP5, Class X1, IO, 0.068s, 2044 142,830,044 563,509 Ser. 07-CB20, Class X1, IO, 0.067s, 2051 35,235,773 402,040 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 (F) 314,997 295,749 Ser. 99-C1, Class G, 6.41s, 2031 337,198 244,396 Ser. 98-C4, Class G, 5.6s, 2035 260,000 238,896 Ser. 98-C4, Class H, 5.6s, 2035 441,000 433,529 LB-UBS Commercial Mortgage Trust Ser. 01-C3, Class A2, 6.365s, 2028 14,000 14,278 Ser. 07-C6, Class A2, 5.845s, 2012 3,355,000 3,326,157 Ser. 04-C7, Class A6, 4.786s, 2029 747,000 708,025 Ser. 07-C2, Class XW, IO, 0.73s, 2040 4,723,561 144,205 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.914s, 2038 12,509,541 455,958 Ser. 03-C5, Class XCL, IO, 0.787s, 2037 8,013,234 136,106 Ser. 05-C2, Class XCL, IO, 0.184s, 2040 70,537,922 617,482 Ser. 05-C3, Class XCL, IO, 0.183s, 2040 26,651,925 454,759 Ser. 05-C5, Class XCL, IO, 0.139s, 2020 28,399,868 318,645 Ser. 05-C7, Class XCL, IO, 0.12s, 2040 34,282,676 239,958 Ser. 06-C1, Class XCL, IO, 0.106s, 2041 42,899,029 380,693 Ser. 06-C7, Class XCL, IO, 0.094s, 2038 19,124,904 270,349 Ser. 07-C2, Class XCL, IO, 0.09s, 2040 40,589,853 428,466 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 3.421s, 2017 377,000 341,562 FRB Ser. 05-LLFA, Class J, 3.271s, 2018 173,000 148,780 Lehman Mortgage Trust IFB Ser. 06-7, Class 1A9, 26.025s, 2036 285,478 332,430 IFB Ser. 07-5, Class 4A3, 25.185s, 2037 810,992 913,156 IFB Ser. 06-7, Class 4A2, IO, 5.268s, 2036 1,346,815 123,990 IFB Ser. 07-5, Class 8A2, IO, 5.238s, 2036 1,368,451 114,660 Ser. 07-1, Class 3A2, IO, 4.768s, 2037 1,596,946 158,650 IFB Ser. 06-9, Class 3A2, IO, 4.748s, 2037 989,187 93,582 IFB Ser. 07-4, Class 3A2, IO, 4.718s, 2037 1,246,154 103,214 COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Lehman Mortgage Trust IFB Ser. 06-5, Class 2A2, IO, 4.668s, 2036 $2,833,863 $222,500 IFB Ser. 07-2, Class 2A13, IO, 4.208s, 2037 2,260,324 184,506 IFB Ser. 07-4, Class 2A2, IO, 4.188s, 2037 5,125,569 422,844 IFB Ser. 06-7, Class 2A5, IO, 4.183s, 2036 4,256,774 329,479 IFB Ser. 07-1, Class 2A3, IO, 4.148s, 2037 2,530,158 219,035 Ser. 06-9, Class 2A3, IO, 4.138s, 2036 3,211,881 275,551 IFB Ser. 06-9, Class 2A2, IO, 4.138s, 2037 2,366,233 198,044 IFB Ser. 06-7, Class 2A4, IO, 4.068s, 2036 4,573,419 312,665 IFB Ser. 06-6, Class 1A2, IO, 4.018s, 2036 1,714,305 112,522 IFB Ser. 06-6, Class 1A3, IO, 4.018s, 2036 2,473,259 171,678 IFB Ser. 07-5, Class 10A2, IO, 3.858s, 2037 2,537,570 158,805 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 2,055,467 1,922,684 MASTR Adjustable Rate Mortgages Trust Ser. 04-7, Class 2A1, 6.442s, 2034 58,314 45,194 FRB Ser. 04-13, Class 3A6, 3.788s, 2034 1,066,000 1,005,664 Ser. 04-03, Class 4AX, IO, 1.417s, 2034 827,658 4,759 Ser. 05-2, Class 7AX, IO, 0.168s, 2035 2,147,235 4,026 MASTR Reperforming Loan Trust 144A Ser. 05-2, Class 1A3, 7 1/2s, 2035 287,086 306,971 Ser. 05-1, Class 1A4, 7 1/2s, 2034 510,531 544,073 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 3.103s, 2027 1,889,215 1,624,725 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.099s, 2049 37,925,174 454,332 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 2.971s, 2022 408,848 347,521 Ser. 06-1, Class X1A, IO, 1.565s, 2022 7,194,635 42,718 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 7.081s, 2030 283,000 291,263 FRB Ser. 05-A9, Class 3A1, 5.274s, 2035 1,658,463 1,622,255 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.023s, 2050 640,000 621,698 FRB Ser. 07-C1, Class A4, 6.023s, 2050 720,000 689,529 FRB Ser. 04-BPC1, Class A5, 4.855s, 2041 41,000 39,543 FRB Ser. 05-MCP1, Class A4, 4.747s, 2043 (F) 40,000 36,976 Ser. 05-MCP1, Class XC, IO, 0.127s, 2043 28,046,135 326,416 21 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.251s, 2039 $6,391,165 $120,784 Ser. 05-LC1, Class X, IO, 0.229s, 2044 15,194,581 103,469 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 6.156s, 2049 1,790,000 1,727,569 FRB Ser. 07-8, Class A2, 6.119s, 2049 1,129,000 1,109,844 Ser. 07-9, Class A4, 5.748s, 2049 3,560,000 3,353,741 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 07-7, Class X, IO, 0.137s, 2050 77,049,980 227,681 Ser. 06-1, Class X, IO, 0.132s, 2039 25,954,160 93,818 Ser. 06-3, Class XC, IO, 0.11s, 2046 21,359,825 290,494 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.008s, 2037 1,367,961 327,605 Ser. 04-C2, Class X, IO, 6.004s, 2040 1,077,272 252,759 Ser. 05-C3, Class X, IO, 5.555s, 2044 1,182,641 273,842 Ser. 06-C4, Class X, IO, 5.454s, 2016 3,532,907 929,986 Morgan Stanley Capital 144A Ser. 05-RR6, Class X, IO, 1.693s, 2043 5,127,793 202,445 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.458s, 2043 553,000 567,837 FRB Ser. 06-IQ11, Class A4, 5.944s, 2042 1,799,000 1,756,467 FRB Ser. 07-IQ14, Class AM, 5.877s, 2049 709,000 637,172 Ser. 05-HQ6, Class A4A, 4.989s, 2042 1,708,000 1,629,631 Ser. 04-HQ4, Class A7, 4.97s, 2040 (F) 882,000 834,166 Morgan Stanley Capital I 144A Ser. 98-HF1, Class F, 7.18s, 2030 20,978 21,008 Ser. 04-RR, Class F5, 6s, 2039 790,000 521,400 Ser. 04-RR, Class F6, 6s, 2039 820,000 500,200 Ser. 07-HQ13, Class X1, IO, 0.823s, 2044 19,069,554 595,351 Ser. 05-HQ5, Class X1, IO, 0.168s, 2042 9,100,190 54,783 Ser. 05-HQ6, Class X1, IO, 0.116s, 2042 30,840,062 267,892 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 5.275s, 2035 1,775,622 1,304,195 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.198s, 2030 470,000 483,155 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 7.543s, 2035 192,956 175,667 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 167,485 189,359 Permanent Financing PLC 144A FRB Ser. 9A, Class 3A, 2.796s, 2033 (United Kingdom) 1,252,000 1,220,700 COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Permanent Master Issuer PLC FRB Ser. 07-1, Class 4A, 2.793s, 2033 (United Kingdom) $1,512,000 $1,455,300 PNC Mortgage Acceptance Corp. 144A Ser. 99-CM1, Class B3, 7.1s, 2032 (F) 1,699,000 1,678,285 Ser. 00-C1, Class J, 6 5/8s, 2010 206,000 148,378 Ser. 00-C2, Class J, 6.22s, 2033 (F) 439,000 400,960 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 592,837 530,589 IFB Ser. 07-A3, Class 2A2, IO, 4.208s, 2037 5,170,817 435,726 Residential Funding Mortgage Securities I Ser. 04-S5, Class 2A1, 4 1/2s, 2019 1,279,887 1,164,544 Saco I Trust FRB Ser. 05-10, Class 1A1, 2.743s, 2033 (F) 510,639 229,828 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 0.794s, 2036 9,581,307 394,767 SBA CMBS Trust 144A Ser. 05-1A, Class D, 6.219s, 2035 215,000 199,606 STRIPS 144A Ser. 03-1A, Class L, 5s, 2018 (Cayman Islands) 336,000 283,920 Ser. 03-1A, Class M, 5s, 2018 (Cayman Islands) 228,000 173,280 Ser. 04-1A, Class L, 5s, 2018 (Cayman Islands) 150,000 115,500 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 3,977,096 3,394,054 Ser. 04-8, Class 1A3, 6.199s, 2034 9,707 8,339 FRB Ser. 05-18, Class 6A1, 5.247s, 2035 (F) 828,985 738,240 Ser. 05-9, Class AX, IO, 1.6s, 2035 8,024,895 176,548 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 2.833s, 2034 355,314 324,224 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 3.768s, 2037 20,311,819 1,252,586 Ser. 07-4, Class 1A4, IO, 1s, 2037 21,491,171 578,811 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 3.399s, 2037 4,829,490 217,578 Ser. 06-RF4, Class 1A, IO, 0.356s, 2036 2,649,273 131,131 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 6.1s, 2051 1,405,000 1,364,157 Ser. 07-C30, Class A3, 5.246s, 2043 1,743,000 1,701,908 Ser. 04-C15, Class A4, 4.803s, 2041 1,317,000 1,245,320 Ser. 06-C28, Class XC, IO, 0.564s, 2048 9,325,236 190,048 Ser. 06-C29, IO, 0.529s, 2048 36,365,948 763,321 Ser. 07-C34, IO, 0.52s, 2046 9,421,100 203,496 22 Putnam VT Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (53.8%)* continued Principal amount Value Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 5.771s, 2018 $313,000 $250,400 Ser. 03-C3, Class IOI, IO, 0.487s, 2035 6,595,625 177,432 Ser. 07-C31, IO, 0.435s, 2047 36,761,412 571,640 Ser. 06-C27, Class XC, IO, 0.084s, 2045 18,365,012 189,160 Ser. 06-C23, Class XC, IO, 0.071s, 2045 38,925,270 212,921 Ser. 06-C26, Class XC, IO, 0.053s, 2045 14,636,707 40,544 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 73,000 48,156 Ser. 06-SL1, Class X, IO, 0.937s, 2043 3,119,825 116,806 Ser. 07-SL2, Class X, IO, 0 7/8s, 2049 6,003,285 204,532 WAMU Mortgage Pass-Through Certificates FRB Ser. 04-AR1, Class A, 4.229s, 2034 150,451 138,415 Washington Mutual Mortgage Pass-Through Certificates Ser. 07-2, Class CX, IO, 7s, 2037 363,096 71,455 Washington Mutual Multi-Fam., Mtge. 144A Ser. 01-1, Class B5, 7.189s, 2031 (Cayman Islands) 572,000 526,442 Wells Fargo Mortgage Backed Securities Trust Ser. 06-AR10, Class 3A1, 5.005s, 2036 (F) 964,958 926,252 Ser. 05-AR2, Class 2A1, 4.541s, 2035 522,818 496,887 Ser. 05-AR9, Class 1A2, 4.367s, 2035 478,734 349,476 Ser. 04-R, Class 2A1, 4.365s, 2034 (F) 513,367 494,358 Ser. 05-AR12, Class 2A5, 4.321s, 2035 (F) 7,512,000 6,886,659 Ser. 05-AR10, Class 2A18, IO, 0.61s, 2035 18,344,000 78,967 Total collateralized mortgage obligations (cost $307,291,157) $315,769,975 CORPORATE BONDS AND NOTES (23.9%)* Principal amount Value Basic Materials (0.7%) ArcelorMittal 144A notes 6 1/8s, 2018 (Luxembourg) $280,000 $273,632 Domtar Corp. company guaranty Ser. *, 7 7/8s, 2011 (Canada) 125,000 125,625 Dow Chemical Co. (The) Pass Through Trust 144A company guaranty 4.027s, 2009 695,000 699,134 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 635,000 671,513 Georgia-Pacific Corp. debs. 9 1/2s, 2011 228,000 231,705 Georgia-Pacific Corp. notes 8 1/8s, 2011 260,000 256,750 CORPORATE BONDS AND NOTES (23.9%)* continued Principal amount Value Basic Materials continued International Paper Co. bonds 7.95s, 2018 $145,000 $144,193 International Paper Co. bonds 7.4s, 2014 45,000 45,016 Lubrizol Corp. (The) sr. notes 5 1/2s, 2014 190,000 181,425 Monsanto Co. company guaranty sr. unsec. notes 5 7/8s, 2038 125,000 120,317 Monsanto Co. sr. unsec. unsub. notes 5 1/8s, 2018 90,000 88,264 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 225,000 239,625 Nucor Corp. notes 5.85s, 2018 (S) 250,000 251,842 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 435,000 416,513 Steel Dynamics, Inc. 144A sr. notes 7 3/8s, 2012 285,000 285,000 Westvaco Corp. unsec. notes 7 1/2s, 2027 63,000 62,692 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 305,000 287,644 4,380,890 Capital Goods (0.7%) Caterpillar Financial Services Corp. sr. unsec. 4.85s, 2012 335,000 334,007 Caterpillar Financial Services Corp. sr. unsec. notes Ser. MTN, 5.85s, 2017 610,000 624,746 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6.55s, 2037 (Luxembourg) 205,000 206,765 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6s, 2017 (Luxembourg) 235,000 237,842 Eaton Corp. notes 5.6s, 2018 295,000 292,107 John Deere Capital Corp. sr. unsec. notes Ser. MTN, 5.35s, 2018 145,000 142,498 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 240,000 224,400 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 185,000 170,663 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 355,000 399,151 Rexam PLC 144A bond 6 3/4s, 2013 (United Kingdom) 935,000 931,474 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 335,000 335,197 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 530,000 527,051 4,425,901 Communication Services (2.0%) American Tower Corp. 144A sr. notes 7s, 2017 505,000 499,950 Ameritech Capital Funding company guaranty 6 1/4s, 2009 325,000 333,431 AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 494,000 586,170 23 Putnam VT Income Fund CORPORATE BONDS AND NOTES (23.9%)* continued Principal amount Value Communication Services continued AT&T Wireless Services, Inc. sr. notes 7 7/8s, 2011 $45,000 $47,910 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 1,500,000 1,417,912 AT&T, Inc. sr. unsec. unsub. notes 4.95s, 2013 465,000 463,314 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 130,000 125,971 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 480,000 530,215 British Telecommunications PLC sr. unsec. notes 5.15s, 2013 (United Kingdom) 765,000 747,902 France Telecom notes 8 1/2s, 2031 (France) 85,000 102,887 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 (S) 245,000 207,025 Nextel Communications, Inc. sr. notes Ser. F, 5.95s, 2014 1,080,000 866,700 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 475,000 475,550 Southwestern Bell Telephone debs. 7s, 2027 425,000 425,397 Telecom Italia Capital SA company guaranty 7.2s, 2036 (Luxembourg) 140,000 135,388 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Luxembourg) 425,000 388,941 Telecom Italia Capital SA company guaranty 5 1/4s, 2013 (Luxembourg) 145,000 136,974 Telecom Italia Capital SA company guaranty 4s, 2010 (Luxembourg) 70,000 69,143 Telefonica Emisones SAU company guaranty 7.045s, 2036 (Spain) 295,000 312,480 Telefonica Emisones SAU company guaranty 6.421s, 2016 (Spain) 115,000 117,003 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 140,000 139,933 Telefonica Europe BV company guaranty 8 1/4s, 2030 (Netherlands) 240,000 275,509 Telus Corp. notes 8s, 2011 (Canada) 435,000 467,045 Verizon Communications, Inc. sr. unsec. notes 6.4s, 2038 100,000 93,375 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 (S) 590,000 574,686 Verizon New England, Inc. sr. notes 6 1/2s, 2011 975,000 1,002,117 Verizon New Jersey, Inc. debs. 8s, 2022 40,000 43,579 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 405,000 454,829 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 255,000 248,008 Vodafone Group PLC unsec. notes 6.15s, 2037 (United Kingdom) 625,000 583,119 11,872,463 CORPORATE BONDS AND NOTES (23.9%)* continued Principal amount Value Conglomerates (0.3%) General Electric Co. sr. unsec. notes 5 1/4s, 2017 $305,000 $293,206 Honeywell International, Inc. sr. unsec. notes 5.3s, 2018 185,000 182,095 Parker Hannifin Corp. sr. unsec. unsub. notes 6 1/4s, 2038 205,000 207,488 Parker Hannifin Corp. sr. unsec. unsub. notes 5 1/2s, 2018 90,000 90,283 Siemens Financieringsmaatschappij 144A notes 5 3/4s, 2016 (Netherlands) 285,000 285,381 Textron, Inc. sr. unsec. 5.6s, 2017 570,000 569,274 1,627,727 Consumer Cyclicals (1.0%) D.R. Horton, Inc. sr. notes 7 7/8s, 2011 245,000 235,200 D.R. Horton, Inc. sr. notes 5 7/8s, 2013 285,000 242,250 DaimlerChrysler NA Holding Corp. company guaranty 6 1/2s, 2013 175,000 181,471 DaimlerChrysler NA Holding Corp. company guaranty unsec. notes 7.2s, 2009 695,000 714,849 DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 720,000 734,215 Ford Motor Credit Co., LLC notes 6 3/8s, 2008 425,000 417,698 JC Penney Co., Inc. debs. 7.65s, 2016 40,000 40,043 JC Penney Co., Inc. notes 6 7/8s, 2015 380,000 366,195 Marriott International, Inc. notes 6 3/8s, 2017 376,000 355,284 Marriott International, Inc. sr. unsec. Ser. J, 5 5/8s, 2013 60,000 56,428 Omnicom Group, Inc. sr. notes 5.9s, 2016 275,000 268,700 Starwood Hotels & Resorts Worldwide, Inc. sr. unsec. notes 6 1/4s, 2013 590,000 569,685 Target Corp. bonds 6 1/2s, 2037 690,000 663,763 VF Corp. sr. unsec. 5.95s, 2017 295,000 289,995 Vulcan Materials Co. sr. unsec. unsub. notes 5.6s, 2012 355,000 352,488 Wal-Mart Stores, Inc. sr. unsec. notes 6.2s, 2038 130,000 128,098 5,616,362 Consumer Staples (2.5%) Campbell Soup Co. debs. 8 7/8s, 2021 345,000 449,981 ConAgra Foods, Inc. unsec. notes 7 7/8s, 2010 1,115,000 1,178,649 Cox Communications, Inc. notes 7 1/8s, 2012 300,000 313,127 Cox Communications, Inc. 144A notes 5 7/8s, 2016 455,000 444,499 Cox Enterprises, Inc. 144A notes 7 7/8s, 2010 495,000 521,781 CVS Caremark, Corp. sr. unsec. FRN 6.302s, 2037 790,000 677,425 24 Putnam VT Income Fund CORPORATE BONDS AND NOTES (23.9%)* continued Principal amount Value Consumer Staples continued CVS Caremark, Corp. 144A pass-through certificates 6.117s, 2013 $698,586 $692,466 Delhaize Group sr. unsub. notes 6 1/2s, 2017 (Belgium) 230,000 232,005 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 630,000 621,802 Diageo Capital PLC company guaranty 5.2s, 2013 (United Kingdom) 270,000 270,309 Estee Lauder Cos., Inc. (The) sr. unsec. notes 6s, 2037 420,000 391,206 Estee Lauder Cos., Inc. (The) sr. unsec. notes 5.55s, 2017 115,000 112,398 Kellogg Co. sr. unsub. 5 1/8s, 2012 65,000 65,727 Kraft Foods, Inc. notes 6 1/8s, 2018 295,000 285,246 Kroger Co. company guaranty 6 3/4s, 2012 20,000 21,062 Kroger Co. company guaranty 6.4s, 2017 505,000 515,078 McDonalds Corp. sr. unsec. Ser. MTN, 6.3s, 2038 220,000 216,821 McDonalds Corp. sr. unsec. bond 6.3s, 2037 345,000 343,132 McDonalds Corp. sr. unsec. bond 5.8s, 2017 175,000 177,735 News America Holdings, Inc. company guaranty 7 3/4s, 2024 420,000 453,812 News America Holdings, Inc. debs. 7 3/4s, 2045 875,000 933,682 Sara Lee Corp. sr. unsec. unsub. notes 6 1/4s, 2011 350,000 358,333 TCI Communications, Inc. company guaranty 7 7/8s, 2026 960,000 1,042,131 TCI Communications, Inc. debs. 9.8s, 2012 670,000 755,236 TCI Communications, Inc. debs. 7 7/8s, 2013 530,000 568,853 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom) 450,000 417,103 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 605,000 599,954 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 170,000 170,836 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 5,000 5,388 Time Warner, Inc. debs. 9.15s, 2023 325,000 372,869 Time Warner, Inc. debs. 9 1/8s, 2013 885,000 971,803 Viacom, Inc. sr. notes 5 3/4s, 2011 250,000 250,583 Yum! Brands, Inc. sr. unsec. unsub. 6 1/4s, 2018 265,000 258,400 14,689,432 Energy (1.1%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 268,000 268,305 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 420,000 421,050 CORPORATE BONDS AND NOTES (23.9%)* continued Principal amount Value Energy continued ConocoPhillips comp 5.9s, 2038 $245,000 $240,633 ConocoPhillips company guaranty unsec. sr. notes 5.2s, 2018 120,000 117,986 El Paso Natural Gas Co. sr. unsec. notes 5.95s, 2017 50,000 48,247 Enterprise Products Operating LP company guaranty FRB 8 3/8s, 2066 745,000 744,786 Enterprise Products Operating LP company guaranty FRB 7.034s, 2068 75,000 65,570 EOG Resources, Inc. sr. unsec. notes 5 7/8s, 2017 260,000 261,754 Forest Oil Corp. sr. notes 8s, 2011 250,000 257,500 Hess Corp. bonds 7 7/8s, 2029 500,000 573,454 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 90,000 93,287 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 280,000 257,600 Nexen, Inc. unsec. unsub. notes 6.4s, 2037 (Canada) 240,000 227,241 Peabody Energy Corp. sr. notes 5 7/8s, 2016 325,000 305,500 Petro-Canada sr. unsec. unsub. notes 6.05s, 2018 (Canada) 220,000 216,808 Premcor Refining Group, Inc. sr. notes 7 1/2s, 2015 600,000 619,007 Suncor Energy, Inc. sr. unsec. notes 6.1s, 2018 (Canada) (S) 290,000 290,878 Sunoco, Inc. notes 4 7/8s, 2014 260,000 245,469 Tesoro Corp. company guaranty 6 1/2s, 2017 (S) 415,000 372,463 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 95,000 95,115 Weatherford International, Inc. company guaranty sr.unsec. unsub. bonds 6.35s, 2017 115,000 116,481 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 350,000 342,468 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 195,000 188,663 XTO Energy, Inc. sr. unsec. notes 6 3/8s, 2038 270,000 261,805 XTO Energy, Inc. sr. unsec. notes 5 1/2s, 2018 135,000 128,916 6,760,986 Financial (9.6%) AGFC Capital Trust I company guaranty 6s, 2067 270,000 217,868 Allstate Life Global Funding Trusts notes Ser. MTN, 5 3/8s, 2013 570,000 567,765 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 990,000 979,342 American Express Co. sr. unsec. notes 6.15s, 2017 520,000 507,906 25 Putnam VT Income Fund CORPORATE BONDS AND NOTES (23.9%)* continued Principal amount Value Financial continued American International Group, Inc. jr. sub. bond 6 1/4s, 2037 $845,000 $665,573 Ameriprise Financial, Inc. jr. sub. FRN 7.518s, 2066 725,000 611,388 Amvescap PLC company guaranty 5 5/8s, 2012 215,000 206,455 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes Ser. G, 4.95s, 2012 245,000 244,288 BankAmerica Capital III bank guaranty jr. unsec. FRN Ser. *, 3.283s, 2027 465,000 367,408 Barclays Bank PLC unsec. FRN 3 1/8s, 2049 (United Kingdom) 500,000 317,500 Barclays Bank PLC 144A sub. bonds FRB 7.7s, 2049 (United Kingdom) 130,000 131,094 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 700,000 727,840 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 455,000 450,863 Bosphorus Financial Services, Ltd. 144A sec. sr. notes FRN 4.476s, 2012 (Cayman Islands) 848,438 818,415 Capital One Capital III company guaranty 7.686s, 2036 475,000 380,068 Capital One Financial Corp. sr. unsec. unsub. notes FRN Ser. MTN, 2.976s, 2009 90,000 84,006 Chubb Corp. (The) sr. notes 6 1/2s, 2038 235,000 224,565 Chubb Corp. (The) sr. notes 5 3/4s, 2018 155,000 150,228 CIT Group, Inc. jr. sub. FRN 6.1s, 2067 825,000 407,344 CIT Group, Inc. sr. notes 5.4s, 2013 60,000 45,618 CIT Group, Inc. sr. notes 5s, 2014 645,000 463,164 Citigroup, Inc. sr. unsec. bonds 6 7/8s, 2038 280,000 271,174 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 1,895,000 1,813,452 Citigroup, Inc. sub. notes 5s, 2014 (S) 530,000 490,867 CNA Financial Corp. unsec. notes 6 1/2s, 2016 305,000 293,982 CNA Financial Corp. unsec. notes 6s, 2011 305,000 306,333 Credit Suisse Guernsey Ltd. jr. sub. FRN 5.86s, 2049 (Guernsey) 576,000 480,181 Deutsche Bank AG/London notes 4 7/8s, 2013 (Germany) 525,000 516,447 Deutsche Bank Capital Funding Trust VII 144A FRB 5.628s, 2049 495,000 417,085 Developers Diversified Realty Corp. unsec. notes 5 3/8s, 2012 (R) 160,000 150,102 Dresdner Funding Trust I 144A bonds 8.151s, 2031 575,000 479,819 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 185,000 176,162 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 115,000 113,850 Equity One, Inc. notes 5 3/8s, 2015 (R) 290,000 256,375 CORPORATE BONDS AND NOTES (23.9%)* continued Principal amount Value Financial continued Erac USA Finance Co. 144A company guaranty 6 3/8s, 2017 $450,000 $402,120 Fleet Capital Trust V bank guaranty FRN 3.764s, 2028 675,000 554,857 Fund American Cos., Inc. notes 5 7/8s, 2013 650,000 630,861 GATX Financial Corp. notes 5.8s, 2016 235,000 225,436 General Electric Capital Corp. sr. unsec. 5 5/8s, 2017 1,425,000 1,393,550 General Electric Capital Corp. sr. unsec. notes 5 7/8s, 2038 1,920,000 1,740,035 General Electric Capital Corp. sub. notes FRN 6 3/8s, 2067 565,000 534,382 Genworth Life Institutional Funding Trust notes Ser. MTN, 5 7/8s, 2013 410,000 408,863 GMAC, LLC sr. unsec. unsub. notes 7s, 2012 380,000 265,441 GMAC, LLC sr. unsec. unsub. notes FRN 3.926s, 2009 1,110,000 1,043,699 Goldman Sachs Group, Inc (The) sr. unsec. 6.15s, 2018 230,000 223,137 Goldman Sachs Group, Inc. (The) sr. notes 5.45s, 2012 500,000 503,023 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 1,215,000 1,124,805 Hartford Financial Services Group, Inc. (The) jr. sub. debs. FRB 8 1/8s, 2068 600,000 587,326 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 320,000 275,391 Health Care REIT, Inc. sr. notes 6s, 2013 (R) 160,000 149,272 Highwood Properties, Inc. sr. unsec. bonds 5.85s, 2017 (R) 410,000 354,094 Hospitality Properties Trust notes 6 3/4s, 2013 (R) 325,000 308,722 HRPT Properties Trust bonds 5 3/4s, 2014 (R) 220,000 204,680 HRPT Properties Trust notes 6 1/4s, 2016 (R) 245,000 224,896 HSBC Finance Capital Trust IX FRN 5.911s, 2035 1,400,000 1,122,310 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 1,360,000 1,239,754 ILFC E-Capital Trust II 144A FRB 6 1/4s, 2065 1,060,000 872,207 iStar Financial, Inc. sr. unsec. notes 5 7/8s, 2016 (R) 705,000 555,417 iStar Financial, Inc. sr. unsec. notes Ser. B, 4 7/8s, 2009 (R) 335,000 321,600 JPMorgan Chase & Co. notes 6.4s, 2038 250,000 231,884 JPMorgan Chase & Co. sr. notes 6s, 2018 (S) 1,090,000 1,061,815 26 Putnam VT Income Fund CORPORATE BONDS AND NOTES (23.9%)* continued Principal amount Value Financial continued JPMorgan Chase Bank NA sub. notes 6s, 2017 $405,000 $393,434 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 337,000 310,850 JPMorgan Chase Capital XXV bonds 6.8s, 2037 365,000 327,619 KeyCorp MTN sr. unsec. notes 6 1/2s, 2013 155,000 138,393 Lehman Brothers Holdings, Inc. sr. unsec. notes Ser. MTN, 5s, 2011 550,000 533,304 Lehman Brothers Holdings, Inc. sub. notes 7 1/2s, 2038 2,005,000 1,855,132 Lehman Brothers Holdings, Inc. sub. notes 6 3/4s, 2017 1,335,000 1,254,132 Lehman Brothers Holdings, Inc. sub. notes 5 3/4s, 2017 700,000 617,727 Liberty Mutual Insurance 144A notes 7.697s, 2097 900,000 763,621 Lincoln National Corp. jr. unsec. sub. deb. FRB 7s, 2066 320,000 291,477 Lincoln National Corp. sr. unsec. notes 6.3s, 2037 190,000 178,696 Loews Corp. notes 5 1/4s, 2016 210,000 203,144 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 655,000 671,488 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 395,000 383,478 Merrill Lynch & Co., Inc. notes 5.45s, 2013 795,000 746,107 Merrill Lynch & Co., Inc. notes Ser. MTN, 6.15s, 2013 605,000 586,367 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 3.12s, 2011 340,000 310,160 Merrill Lynch & Co., Inc. sub. 7 3/4s, 2038 1,055,000 989,036 MetLife Capital Trust IV jr. sub. debs. 7 7/8s, 2067 1,500,000 1,469,982 Monumental Global Funding, Ltd. 144A notes 5 1/2s, 2013 (Cayman Islands) 335,000 335,166 Morgan Stanley sr. unsec. notes 6 5/8s, 2018 1,135,000 1,080,501 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 235,000 232,383 Nationwide Health Properties, Inc. notes 6 1/2s,2011 (R) 270,000 273,426 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 (R) 445,000 435,652 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 205,398 Nuveen Investments, Inc. sr. notes 5 1/2s, 2015 205,000 146,575 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 538,144 Pacific Life Global Funding 144A notes 5.15s, 2013 320,000 316,776 ProLogis Trust sec. notes 6 5/8s, 2018 110,000 106,467 CORPORATE BONDS AND NOTES (23.9%)* continued Principal amount Value Financial continued ProLogis Trust sr. notes 5 3/4s, 2016 (R) $155,000 $145,978 Protective Life Secured Trusts sr. sec. notes 5.45s, 2012 220,000 218,348 Prudential Financial, Inc. notes Ser. MTN, 6s, 2017 340,000 329,757 Prudential Holdings LLC 144A bonds 8.695s, 2023 650,000 755,957 Regency Centers LP sr. unsec. 5 7/8s, 2017 265,000 245,268 Rouse Co LP/TRC Co-Issuer Inc. 144A sr. notes 6 3/4s, 2013 (R) 285,000 256,793 Rouse Co. (The) notes 7.2s, 2012 (R) 270,000 248,061 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) (S) 300,000 273,403 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 370,000 355,227 Simon Property Group LP unsub. bonds 5 3/4s, 2015 (R) 153,000 148,489 SLM Corp. notes Ser. MTNA, 4 1/2s, 2010 525,000 485,787 Sovereign Bancorp, Inc. sr. notes 4.8s, 2010 295,000 261,790 Sovereign Bank sub. notes 8 3/4s, 2018 700,000 705,606 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 3.776s, 2037 200,000 153,548 Swiss Re Capital I LP 144A company guaranty FRN 6.854s, 2049 (United Kingdom) 355,000 322,211 Travelers Cos., Inc. (The) sr. unsec. notes 6 1/4s, 2037 295,000 271,833 Travelers Cos., Inc. (The) sr. unsec. notes 5.8s, 2018 120,000 116,652 Unitrin, Inc. sr. notes 6s, 2017 300,000 269,901 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 285,000 248,346 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 930,000 868,379 Wachovia Corp. sr. unsec. notes Ser. MTN, 5 1/2s, 2013 50,000 47,855 Washington Mutual Bank/Henderson NV sub. notes Ser. BKNT, 5.95s, 2013 425,000 352,750 Wells Fargo & Co. FRN 7.7s, 2049 232,000 230,619 Wells Fargo & Co. sr. notes 4 3/8s, 2013 (S) 870,000 842,427 Westfield Group sr. notes 5.7s, 2016 (Australia) 365,000 340,850 Westpac Capital Trust III 144A sub. notes FRN 5.819s, 2049 (Australia) 645,000 594,690 Willis Group North America, Inc. company guaranty 6.2s, 2017 245,000 216,493 ZFS Finance USA Trust I 144A bonds FRB 6 1/2s, 2037 865,000 762,169 56,657,926 27 Putnam VT Income Fund CORPORATE BONDS AND NOTES (23.9%)* continued Principal amount Value Health Care (0.8%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 $2,050,000 $1,941,594 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) (S) 730,000 748,250 GlaxoSmith Kline Capital Inc, company guaranty sr. notes 5.65s, 2018 440,000 438,320 Hospira, Inc. sr. notes 6.05s, 2017 230,000 221,965 Hospira, Inc. sr. notes 5.55s, 2012 320,000 314,378 UnitedHealth Group, Inc. bonds 6 7/8s, 2038 150,000 141,799 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 (S) 215,000 207,977 UnitedHealth Group, Inc. sr. unsec. notes 5 1/2s, 2012 305,000 299,307 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 190,000 182,400 4,495,990 Technology (0.7%) Tyco Electronics Group SA company guaranty 6.55s, 2017 (Luxembourg) 465,000 469,518 Arrow Electronics, Inc. debs. 7 1/2s, 2027 315,000 310,959 Avnet, Inc. notes 6s, 2015 310,000 300,518 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6.8s, 2017 305,000 308,548 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6 1/8s, 2012 305,000 306,541 IBM Corp. sr. unsec. notes 5.7s, 2017 740,000 750,467 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 405,000 398,707 Motorola, Inc. sr. unsec. notes 6 5/8s, 2037 430,000 338,284 Motorola, Inc. sr. unsec. notes 6s, 2017 215,000 187,931 Xerox Corp. sr. notes 6.4s, 2016 445,000 444,199 Xerox Corp. sr. unsec. notes 6.35s, 2018 85,000 83,904 3,899,576 Transportation (0.7%) American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011 40,000 34,400 American Airlines, Inc. pass-through certificates Ser. 01-2, 7.858s, 2011 215,000 206,400 Canadian National Railway Co. sr. unsec. unsub. notes 5.55s, 2018 (Canada) 240,000 236,796 Continental Airlines, Inc. pass-through certificates Ser. 98-3, 6.32s, 2008 1,205,000 1,195,963 Delta Air Lines, Inc. pass-through certificates 6.821s, 2022 364,815 308,268 Norfolk Southern Corp. 144A sr. unsec. 5 3/4s, 2018 280,000 275,573 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 616,041 523,635 Southwest Airlines Co. pass-through certificates 6.15s, 2022 (S) 343,937 325,833 CORPORATE BONDS AND NOTES (23.9%)* continued Principal amount Value Transportation continued Union Pacific Corp. sr. unsec. bond 5.7s, 2018 $50,000 $48,647 Union Pacific Corp. sr. unsub. notes 5 3/4s, 2017 205,000 201,639 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 295,000 286,929 United AirLines, Inc. pass-through certificates 6.636s, 2022 282,117 232,919 3,877,002 Utilities & Power (3.8%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 330,000 325,503 American Water Capital Corp. sr. unsec. bond 6.593s, 2037 185,000 170,711 American Water Capital Corp. sr. unsec. bond 6.085s, 2017 205,000 196,637 Appalachian Power Co. sr. notes 5.8s, 2035 255,000 217,062 Arizona Public Services Co. notes 6 1/2s, 2012 435,000 438,661 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 370,000 365,572 Beaver Valley II Funding debs. 9s, 2017 548,000 590,267 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 680,000 654,506 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 950,000 951,598 CenterPoint Energy Resources Corp. notes 7 3/4s, 2011 515,000 543,016 CMS Energy Corp. unsub. notes 6.55s, 2017 20,000 19,050 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 105,000 105,496 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 470,000 424,338 Commonwealth Edison Co. 1st mtge. sec. bond 5.8s, 2018 80,000 78,094 Consumers Energy Co. 1st mtge. sec. bond 5.65s, 2018 45,000 44,547 Dayton Power & Light Co. (The) 1st mtge. 5 1/8s, 2013 296,000 298,262 Dominion Resources, Inc. jr. sub. notes FRN 6.3s, 2066 1,375,000 1,258,473 Duke Energy Carolinas LLC 1st mtge. sec. bond 6.05s, 2038 255,000 250,870 Duke Energy Corp. sr. unsec. notes 6 1/4s, 2018 490,000 493,201 E.ON International Finance BV 144A notes 5.8s, 2018 (Netherlands) 530,000 519,934 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015 410,000 386,639 Florida Power Corp. 1st mtge. 6.35s, 2037 415,000 421,444 28 Putnam VT Income Fund CORPORATE BONDS AND NOTES (23.9%)* continued Principal amount Value Utilities & Power continued Florida Power Corp. 1st mtge. sec. bond 6.4s, 2038 $330,000 $335,167 Indianapolis Power & Light 144A 1st mtge. 6.3s, 2013 230,000 237,071 Indiantown Cogeneration LP 1st mtge. Ser. A-10, 9.77s, 2020 320,000 351,286 ITC Holdings Corp. 144A notes 5 7/8s, 2016 450,000 437,012 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 140,000 134,749 Kansas Gas & Electric bonds 5.647s, 2021 147,472 140,070 Kinder Morgan, Inc. notes 6s, 2017 230,000 226,951 Kinder Morgan, Inc. sr. notes 6 1/2s, 2012 232,000 228,230 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 890,000 854,636 MidAmerican Energy Holdings Co. sr. unsec. bond 6 1/2s, 2037 215,000 217,144 National Fuel Gas Co. notes 5 1/4s, 2013 270,000 261,388 Nevada Power Co. general ref. mtge. Ser. L, 5 7/8s, 2015 185,000 184,668 Northwest Pipeline Corp. sr. unsec. notes 5.95s, 2017 90,000 87,075 Northwestern Corp. sec. notes 5 7/8s, 2014 450,000 442,902 Oncor Electric Delivery Co. debs. 7s, 2022 245,000 238,903 Oncor Electric Delivery Co. sec. notes 7 1/4s, 2033 375,000 369,370 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 155,018 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 (S) 320,000 301,745 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 205,000 202,722 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 450,000 441,827 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 356,713 364,932 PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 265,000 248,759 Public Service Co. of Colorado sr. notes Ser. A, 6 7/8s, 2009 390,000 400,355 Public Service Co. of New Mexico sr. notes 4.4s, 2008 270,000 269,718 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 480,000 415,200 Rockies Express Pipeline, LLC 144A sr. notes 7 1/2s, 2038 695,000 707,614 Rockies Express Pipeline, LLC 144A sr. notes 6.85s, 2018 100,000 101,070 Sierra Pacific Power Co. general ref. mtge. Ser. P, 6 3/4s, 2037 (S) 735,000 718,284 Southern California Edison Co. 1st mtge. Ser. 06-E, 5.55s, 2037 (S) 410,000 383,186 CORPORATE BONDS AND NOTES (23.9%)* continued Principal amount Value Utilities & Power continued Southern California Edison Co. notes 6.65s, 2029 $515,000 $528,827 Southern Natural Gas. Co. 144A notes 5.9s, 2017 185,000 179,691 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 50,000 48,741 Spectra Energy Capital, LLC sr. notes 8s, 2019 325,000 362,295 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 465,000 483,297 TEPPCO Partners LP company guaranty FRB 7s, 2067 240,000 207,942 TransAlta Corp. notes 5 3/4s, 2013 (Canada) 275,000 268,275 TransAlta Corp. sr. unsec. notes 6.65s, 2018 (Canada) 290,000 284,274 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 210,000 181,329 TransCanada Pipelines, Ltd. sr. unsec. 6.2s, 2037 (Canada) 360,000 329,997 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 260,000 263,276 West Penn Power Co. 1st mtge. 5.95s, 2017 395,000 392,714 Westar Energy, Inc. 1st mtge. 5.15s, 2017 45,000 42,119 Westar Energy, Inc. 1st mtge. 5.1s, 2020 330,000 298,797 22,082,507 Total corporate bonds and notes (cost $147,606,539) $140,386,762 ASSET-BACKED SECURITIES (11.1%)* Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 3.173s, 2035 $141,000 $70,500 FRB Ser. 05-4, Class A2C, 2.693s, 2035 122,000 109,800 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 2.633s, 2036 307,000 178,060 FRB Ser. 06-HE3, Class A2C, 2.633s, 2036 418,000 328,103 Advanta Business Card Master Trust FRB Ser. 04-C1, Class C, 3.532s, 2013 373,000 332,653 Aegis Asset Backed Securities Trust 144A Ser. 04-6N, Class Note, 4 3/4s, 2035 26,758 3 AFC Home Equity Loan Trust Ser. 99-2, Class 1A, 2.893s, 2029 1,121,339 762,847 American Express Credit Account Master Trust 144A Ser. 04-C, Class C, 2.971s, 2012 182,670 175,248 Ameriquest Mortgage Securities, Inc. FRB Ser. 06-R1, Class M10, 4.983s, 2036 388,000 19,710 FRB Ser. 03-8, Class M2, 4.233s, 2033 198,552 43,681 29 Putnam VT Income Fund ASSET-BACKED SECURITIES (11.1%)* continued Principal amount Value AMP CMBS 144A FRB Ser. 06-1A, Class A, 3.526s, 2047 (Cayman Islands) (F) $790,000 $373,726 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 622,000 515,372 Ser. 04-1A, Class E, 6.42s, 2039 495,418 361,151 Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 4.753s, 2033 22,214 3,110 FRB Ser. 06-W4, Class A2C, 2.643s, 2036 743,000 523,815 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 3.483s, 2033 222,553 115,728 FRB Ser. 05-WMC1, Class M1, 2.923s, 2035 177,000 122,130 Asset Backed Funding Corp. NIM Trust 144A FRB Ser. 05-OPT1, Class B1, 4.983s, 2035 176,000 18,074 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 2.673s, 2036 162,230 140,990 FRB Ser. 06-HE4, Class A5, 2.643s, 2036 551,000 413,250 FRB Ser. 06-HE7, Class A4, 2.623s, 2036 217,000 156,240 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 3.182s, 2033 405,162 360,595 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 173,000 168,296 Bayview Financial Acquisition Trust Ser. 04-B, Class A1, 2.983s, 2039 2,360,897 2,006,755 FRB Ser. 04-D, Class A, 2.873s, 2044 519,314 358,326 Bayview Financial Asset Trust 144A FRB Ser. 03-SSRA, Class M, 3.833s, 2038 361,500 275,644 FRB Ser. 03-SSRA, Class A, 3.183s, 2038 358,569 298,508 FRB Ser. 04-SSRA, Class A1, 3.083s, 2039 310,656 238,428 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 06-EC1, Class M9, 4.483s, 2035 (F) 301,000 6,015 FRB Ser. 06-PC1, Class M9, 4.233s, 2035 178,000 13,403 FRB Ser. 05-HE1, Class M3, 3.413s, 2035 198,000 65,340 FRB Ser. 03-3, Class A2, 3.073s, 2043 809,464 717,509 FRB Ser. 05-3, Class A1, 2.933s, 2035 181,585 151,823 Bear Stearns Asset Backed Securities, Inc. 144A FRB Ser. 06-HE2, Class M10, 4.733s, 2036 106,000 8,191 Capital Auto Receivables Asset Trust 144A Ser. 05-1, Class D, 6 1/2s, 2011 582,000 559,561 ASSET-BACKED SECURITIES (11.1%)* continued Principal amount Value Chase Credit Card Master Trust FRB Ser. 03-3, Class C, 3.551s, 2010 $860,000 $859,448 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 2.903s, 2035 133,073 87,666 Conseco Finance Securitizations Corp. Ser. 02-2, Class A, IO, 8 1/2s, 2033 2,146,419 177,509 Ser. 00-4, Class A6, 8.31s, 2032 2,849,691 2,397,302 Ser. 00-5, Class A6, 7.96s, 2032 1,491,959 1,180,885 Ser. 01-4, Class A4, 7.36s, 2033 2,064,003 1,939,337 Ser. 00-6, Class A5, 7.27s, 2031 384,052 349,564 Ser. 01-1, Class A5, 6.99s, 2032 4,051,628 3,743,222 Ser. 01-3, Class A4, 6.91s, 2033 2,209,563 2,077,652 Ser. 02-1, Class A, 6.681s, 2033 1,989,215 1,955,649 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 3.003s, 2035 134,000 88,440 FRB Ser. 04-6, Class 2A5, 2.873s, 2034 338,482 267,401 FRB Ser. 05-14, Class 3A2, 2.723s, 2036 80,769 71,884 Credit-Based Asset Servicing and Securitization 144A Ser. 06-MH1, Class B1, 6 1/4s, 2036 137,000 101,421 Crest, Ltd. 144A Ser. 03-2A, Class D2, 6.723s, 2038 (Cayman Islands) 716,000 501,200 CS First Boston Mortgage Securities Corp. 144A Ser. 04-FR1N, Class A, 5s, 2034 55,155 4,412 DB Master Finance, LLC 144A Ser. 06-1, Class M1, 8.285s, 2031 155,000 133,965 Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 3.153s, 2035 81,000 20,250 Fieldstone Mortgage Investment Corp. FRB Ser. 05-1, Class M3, 3.023s, 2035 286,000 251,680 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 2.633s, 2036 493,000 417,681 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 106,244 103,048 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 2.813s, 2036 685,000 472,787 FRB Ser. 06-2, Class 2A3, 2.653s, 2036 1,287,000 984,555 GE Corporate Aircraft Financing, LLC 144A FRB Ser. 05-1A, Class C, 3.783s, 2019 513,000 402,705 Ser. 04-1A, Class B, 3.333s, 2018 28,439 26,306 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 814,000 760,916 GEBL 144A Ser. 04-2, Class D, 5.221s, 2032 256,502 130,816 Ser. 04-2, Class C, 3.321s, 2032 (F) 191,855 128,457 Green Tree Financial Corp. Ser. 99-5, Class A5, 7.86s, 2030 5,805,516 4,940,494 Ser. 97-2, Class A7, 7.62s, 2028 125,456 130,550 Ser. 97-6, Class A9, 7.55s, 2029 278,284 261,169 Ser. 97-4, Class A7, 7.36s, 2029 204,802 196,425 30 Putnam VT Income Fund ASSET-BACKED SECURITIES (11.1%)* continued Principal amount Value Green Tree Financial Corp. Ser. 97-3, Class A5, 7.14s, 2028 $166,798 $170,234 Ser. 97-6, Class A8, 7.07s, 2029 96,461 95,979 Ser. 98-4, Class A7, 6.87s, 2030 117,589 117,001 Ser. 97-7, Class A8, 6.86s, 2029 131,481 124,657 Ser. 99-3, Class A6, 6 1/2s, 2031 121,379 117,738 Ser. 98-6, Class A7, 6.45s, 2030 152,496 154,450 Ser. 99-1, Class A6, 6.37s, 2025 408,000 402,288 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 1,578,112 1,341,395 Ser. 99-5, Class M1A, 8.3s, 2026 197,000 177,458 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 513,948 513,383 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 2.633s, 2036 1,916,000 1,230,959 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class D, 4.033s, 2030 (Cayman Islands) 400,000 224,000 FRB Ser. 05-1A, Class D, 4.013s, 2030 (Cayman Islands) 180,084 142,266 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 3.258s, 2036 (Cayman Islands) 855,381 470,460 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 2.813s, 2036 345,000 224,250 Hyundai Auto Receivables Trust Ser. 04-A, Class D, 4.1s, 2011 21,713 21,621 JPMorgan Mortgage Acquisition Corp. FRB Ser. 05-OPT2, Class M11, 4.733s, 2035 268,000 18,760 FRB Ser. 06-FRE1, Class A4, 2.773s, 2035 291,000 199,335 Lehman XS Trust Ser. 07-6, Class 3A6, 6 1/2s, 2037 4,570,358 3,874,091 IFB Ser. 07-3, Class 4B, IO, 4.298s, 2037 1,793,828 141,256 FRB Ser. 07-6, Class 2A1, 2.693s, 2037 3,546,974 2,559,851 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 5.481s, 2036 (Cayman Islands) (F) 1,280,000 639,533 FRB Ser. 02-1A, Class FFL, 5.231s, 2037 (Cayman Islands) 2,075,000 975,250 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 3.103s, 2035 226,000 94,920 FRB Ser. 06-4, Class 2A4, 2.743s, 2036 331,000 164,400 FRB Ser. 06-1, Class 2A3, 2.673s, 2036 587,000 496,015 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 5.733s, 2032 1,626,445 1,171,040 Ser. 02-A IO, 0.3s, 2032 49,221,838 615,273 ASSET-BACKED SECURITIES (11.1%)* continued Principal amount Value Marriott Vacation Club Owner Trust 144A Ser. 05-2, Class D, 6.205s, 2027 $35,910 $35,305 Ser. 04-2A, Class D, 5.389s, 2026 36,506 35,855 Ser. 04-2A, Class C, 4.741s, 2026 36,177 35,773 FRB Ser. 02-1A, Class A1, 3.182s, 2024 360,605 338,814 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 2.633s, 2036 174,000 123,350 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 203,653 170,113 Morgan Stanley ABS Capital I FRB Ser. 05-HE2, Class M5, 3.163s, 2035 141,000 42,300 FRB Ser. 05-HE1, Class M3, 3.003s, 2034 141,000 63,450 FRB Ser. 06-NC4, Class M2, 2.783s, 2036 198,000 19,800 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 04-2A, Class C1, 4.483s, 2039 (Cayman Islands) 500,000 412,500 Navigator CDO, Ltd. 144A FRB Ser. 03-1A, Class A1, 3.166s, 2015 (Cayman Islands) 173,050 168,862 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 79,675 71,891 Ser. 04-B, Class C, 3.93s, 2012 84,585 76,730 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 664,917 571,829 FRB Ser. 03-4, Class M3, 4.533s, 2033 12,248 980 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 2.643s, 2036 410,000 357,479 FRB Ser. 06-2, Class A2C, 2.633s, 2036 410,000 309,426 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 570,485 441,441 Ser. 00-D, Class A3, 6.99s, 2022 16,515 15,881 Ser. 01-D, Class A3, 5.9s, 2022 62,236 45,432 Ser. 02-C, Class A1, 5.41s, 2032 (F) 1,580,128 1,329,150 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 174,505 142,605 Ser. 01-B, Class A3, 6.535s, 2023 61,518 51,774 Ocean Star PLC 144A FRB Ser. 04, Class D, 5.016s, 2018 (Ireland) 273,000 243,243 FRB Ser. 05-A, Class D, 4.216s, 2012 (Ireland) 300,000 240,000 Option One Mortgage Loan Trust FRB Ser. 05-4, Class M11, 4.983s, 2035 93,000 10,230 Origen Manufactured Housing Ser. 04-B, Class A2, 3.79s, 2017 54,343 52,637 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 3.313s, 2036 92,000 25,760 Park Place Securities, Inc. 144A FRB Ser. 04-MHQ1, Class M10, 4.983s, 2034 87,646 5,259 31 Putnam VT Income Fund ASSET-BACKED SECURITIES (11.1%)* continued Principal amount Value Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 2.613s, 2036 $639,000 $511,200 Permanent Financing PLC FRB Ser. 3, Class 3C, 3.846s, 2042 (United Kingdom) 580,000 574,578 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 2.673s, 2036 621,285 535,985 FRB Ser. 07-RZ1, Class A2, 2.643s, 2037 640,000 470,466 Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 3.213s, 2035 321,000 128,400 Residential Asset Securities Corp. 144A FRB Ser. 05-KS10, Class B, 5.233s, 2035 371,000 7,420 Ser. 04-NT, Class Note, 4 1/2s, 2034 (In default)  37,676 2,261 SAIL Net Interest Margin Notes 144A Ser. 03-3, Class A, 7 3/4s, 2033 (Cayman Islands) (In default)  7,356 3 Ser. 04-4A, Class B, 7 1/2s, 2034 (Cayman Islands) (In default)  98,270 10 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 3.133s, 2035 141,000 42,300 FRB Ser. 07-NC2, Class A2B, 2.623s, 2037 602,000 406,350 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 2.693s, 2036 704,000 331,232 FRB Ser. 06-FRE1, Class A2B, 2.663s, 2036 325,000 227,500 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 2.653s, 2036 333,000 258,075 FRB Ser. 06-3, Class A3, 2.643s, 2036 1,927,000 1,523,839 Soundview Home Equity Loan Trust 144A FRB Ser. 05-CTX1, Class B1, 4.983s, 2035 202,000 12,120 South Coast Funding 144A FRB Ser. 3A, Class A2, 3.916s, 2038 (Cayman Islands) 235,000 1,175 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 2.743s, 2036 331,000 160,245 Structured Asset Investment Loan Trust 144A FRB Ser. 05-HE3, Class M11, 4.983s, 2035 420,000 8,919 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 3.318s, 2015 2,121,507 1,974,991 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 718,000 397,908 Wells Fargo Home Equity Trust FRB Ser. 07-1, Class A3, 2.803s, 2037 146,000 72,403 WFS Financial Owner Trust Ser. 05-1, Class D, 4.09s, 2012 28,782 28,574 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 3.82s, 2044 (United Kingdom) 244,291 176,256 Total asset-backed securities (cost $81,765,237) $64,925,323 PURCHASED OPTIONS OUTSTANDING (3.5%)* Expiration date/ Contract strike price amount Value Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.37% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.370 $45,696,000 $2,542,068 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 45,696,000 2,510,538 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 45,696,000 2,510,538 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 45,696,000 1,282,687 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.37% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.370 45,696,000 1,262,580 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 45,696,000 1,282,687 32 Putnam VT Income Fund PURCHASED OPTIONS OUTSTANDING (3.5%)* continued Expiration date/ Contract strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing on February 16, 2020. Feb-10/5.030 $33,440,000 $1,432,570 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing on February 16, 2020. Feb-10/5.030 33,440,000 1,420,531 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.325% versus the three month USD-LIBOR-BBA maturing April 8, 2019. Apr-09/5.325 23,109,000 1,205,597 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 8, 2019. Apr-09/5.315 23,109,000 1,193,580 Option on an interest rate swap with Deutschbank for the right to receive a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 18,711,000 1,035,841 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing February 7, 2023. Feb-13/5.315 17,706,000 989,942 PURCHASED OPTIONS OUTSTANDING (3.5%)* continued Expiration date/ Contract strike price amount Value Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing February 7, 2023. Feb-13/5.315 $17,706,000 $924,784 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 8, 2019. Apr-09/5.315 23,109,000 415,038 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.325% versus the three month USD-LIBOR-BBA maturing April 8, 2019. Apr-09/5.325 23,109,000 409,029 Option on an interest rate swap with Deutschbank for the right to pay a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 18,711,000 312,099 Total purchased options outstanding (cost $18,703,768) $20,730,109 SENIOR LOANS (1.0%)* (c) Principal amount Value Basic Materials (0.1%) Aleris International, Inc. bank term loan FRN Ser. B, 4.563s, 2013 $85,783 $74,095 Georgia-Pacific, LLC bank term loan FRN Ser. B, 4.449s, 2013 128,342 121,002 Momentive Performance Materials, Inc. bank term loan FRN 4 3/4s, 2013 127,301 116,226 NewPage Holding Corp. bank term loan FRN 6.563s, 2014 128,355 127,296 438,619 Capital Goods (0.1%) Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 2.1s, 2014 6,909 6,473 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 4.801s, 2014 118,267 110,802 33 Putnam VT Income Fund SENIOR LOANS (1.0%)* (c) continued Principal amount Value Capital Goods continued Polypore, Inc. bank term loan FRN Ser. B, 4.74s, 2014 $128,352 $122,897 Sequa Corp. bank term loan FRN 6.025s, 2014 221,389 210,458 Wesco Aircraft Hardware Corp. bank term loan FRN 5.06s, 2013 129,000 124,888 575,518 Communication Services (0.2%) Cricket Communications, Inc. bank term loan FRN Ser. B, 6 1/2s, 2013 128,345 126,277 Crown Castle International Corp. bank term loan FRN 4.301s, 2014 63,678 60,560 Intelsat Corp. bank term loan FRN Ser. B2, 5.184s, 2011 42,887 40,653 Intelsat Corp. bank term loan FRN Ser. B2-A, 5.184s, 2013 42,900 40,665 Intelsat Corp. bank term loan FRN Ser. B2-C, 5.184s, 2013 42,887 40,653 Level 3 Communications, Inc. bank term loan FRN 4.893s, 2014 129,000 118,970 MetroPCS Wireless, Inc. bank term loan FRN 4.989s, 2013 128,347 122,511 PAETEC Holding Corp. bank term loan FRN Ser. B1, 4.983s, 2013 125,798 120,137 Time Warner Telecom, Inc. bank term loan FRN Ser. B, 4.49s, 2013 128,348 122,733 West Corp. bank term loan FRN 5.092s, 2013 128,674 117,645 910,804 Consumer Cyclicals (0.2%) Allison Transmission bank term loan FRN Ser. B, 5.333s, 2014 128,353 114,261 Aramark Corp. bank term loan FRN 4.83s, 2014 7,706 7,265 Aramark Corp. bank term loan FRN Ser. B, 4.676s, 2014 121,294 114,361 Dana Corp. bank term loan FRN 6 3/4s, 2015 128,355 117,017 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 7.502s, 2011 105,000 103,491 Goodyear Tire & Rubber Co. (The) bank term loan FRN 4.54s, 2010 129,000 116,664 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 5.919s, 2015 128,678 117,329 Lear Corp bank term loan FRN 5.133s, 2013 128,609 117,249 National Bedding Co. bank term loan FRN 4.605s, 2011 55,859 44,687 Navistar Financial Corp. bank term loan FRN 5.754s, 2012 34,400 32,465 SENIOR LOANS (1.0%)* (c) continued Principal amount Value Consumer Cyclicals continued Navistar International Corp. bank term loan FRN 6.234s, 2012 $94,600 $89,279 Yankee Candle Co., Inc. bank term loan FRN 4.805s, 2014 76,000 69,018 1,043,086 Consumer Staples (0.2%) Affinion Group, Inc. bank term loan FRN Ser. B, 5.17s, 2013 129,000 124,270 Cablevision Systems Corp. bank term loan FRN 4.225s, 2013 128,344 121,726 Charter Communications, Inc. bank term loan FRN 4.9s, 2014 128,678 112,739 Cinemark USA, Inc. bank term loan FRN 4.482s, 2013 129,000 122,631 DirecTV Holdings, LLC bank term loan FRN 5 1/4s, 2013 285,000 282,934 Idearc, Inc. bank term loan FRN Ser. B, 4.787s, 2014 128,674 102,582 Paxson Communications Corp. bank term loan FRN Ser. B, 5.963s, 2012 215,000 172,000 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 5.37s, 2014 128,352 119,335 Spectrum Brands, Inc. bank term loan FRN 2.309s, 2013 8,231 7,782 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 6.633s, 2013 120,440 114,217 Univision Communications, Inc. bank term loan FRN Ser. B, 5.124s, 2014 129,000 105,748 VNU Group BV bank term loan FRN Ser. B, 4.734s, 2013 (Netherlands) 128,674 119,781 1,505,745 Financial (%) Lender Processing Services, Inc. bank term loan FRN Ser. B, 5.188s, 2014 180,000 179,550 Health Care (0.1%) Health Management Associates, Inc. bank term loan FRN 4.551s, 2014 122,584 113,758 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 8,247 7,800 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 4.483s, 2014 89,376 84,535 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. DD, 4.483s, 2014 30,925 29,250 Sun Healthcare Group, Inc. bank term loan FRN 2.596s, 2014 21,507 20,002 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 4.789s, 2014 128,315 119,333 Sun Healthcare Group, Inc. bank term loan FRN Ser. DD, 4.912s, 2014 13,289 12,358 387,036 34 Putnam VT Income Fund SENIOR LOANS (1.0%)* (c) continued Principal amount Value Technology (0.1%) First Data Corp. bank term loan FRN Ser. B1, 5.261s, 2014 $128,353 $117,652 Freescale Semiconductor, Inc. bank term loan FRN Ser. B, 4.209s, 2013 84,571 76,346 SunGard Data Systems, Inc. bank term loan FRN 4.508s, 2014 128,674 121,645 Travelport bank term loan FRN Ser. B, 4.733s, 2013 51,534 46,209 Travelport bank term loan FRN Ser. DD, 4.733s, 2013 77,076 69,215 431,067 Utilities & Power (%) Energy Future Holdings Corp. bank term loan FRN Ser. B2, 6.235s, 2014 128,677 118,990 NRG Energy, Inc. bank term loan FRN 4.346s, 2014 40,746 38,737 NRG Energy, Inc. bank term loan FRN 4.301s, 2014 83,183 79,082 236,809 Total senior loans (cost $5,551,764) $5,708,234 MUNICIPAL BONDS AND NOTES (0.2%)* Principal Rating** amount Value MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 7.309s, 6/1/34 Baa3 $405,000 $371,316 Tobacco Settlement Fin. Auth. of WVA Rev. Bonds, Ser. A, 7.467s, 6/1/47 Baa3 575,000 513,671 Total municipal bonds and notes (cost $979,957) $884,987 SHORT-TERM INVESTMENTS (11.1%)* Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 2.00% to 3.75% and due dates ranging from July 1, 2008 to August 19, 2008 (d) $5,171,826 $5,262,689 U.S. Treasury Bills with yields ranging from 1.470% to 1.995%, September 18, 2008 # 9,306,000 9,275,792 Putnam Prime Money Market Fund (e) 50,369,484 50,369,484 Total short-term investments (cost $64,907,965) $64,907,965 Total investments (cost $1,431,198,157) $1,416,197,808 * Percentages indicated are based on net assets of $587,361,255. ** The Moodys, Standard & Poors or Fitch ratings indicated are believed to be the most recent ratings available at June 30, 2008 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at June 30, 2008. Securities rated by Putnam are indicated by/P. Securities rated by Fitch are indicated by/F. The rating of an insured security represents what is believed to be the most recent rating of the insurers claims-paying ability available at June 30, 2008 and does not reflect any subsequent changes. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. Security ratings are defined in the Statement of Additional Information.  Non-income-producing security. # A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at June 30, 2008. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly.These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at June 30, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). (d) See Note 1 to the financial statements. (e) See Note 5 to the financial statements regarding investments in Putnam Prime Money Market Fund. (F) Is valued at fair value following procedures approved by theTrustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. (R) Real Estate InvestmentTrust. (S) Securities on loan, in part or in entirety, at June 30, 2008. At June 30, 2008, liquid assets totaling $376,053,148 have been designated as collateral for open forward commitments and swap contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. TBA after the name of a security represents to be announced securities (Note 1). The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at June 30, 2008. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income.The interest rates shown are the current interest rates at June 30, 2008. FUTURES CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 199 $47,993,825 Jun-09 $348,221 Euro-Dollar 90 day (Short) 469 112,812,088 Sep-09 938,912 Euro-Dollar 90 day (Short) 551 132,150,463 Dec-09 1,192,389 Euro-Dollar 90 day (Short) 34 8,138,325 Mar-10 48,933 U.S. Treasury Bond 20 yr (Long) 797 92,128,219 Sep-08 2,174,549 U.S. Treasury Note 2 yr (Short) 4627 977,236,859 Sep-08 (2,527,570) U.S. Treasury Note 5 yr (Short) 2805 310,105,898 Sep-08 521,949 U.S. Treasury Note 10 yr (Long) 3029 345,069,359 Sep-08 1,808,633 Total $4,506,016 35 Putnam VT Income Fund WRITTEN OPTIONS OUTSTANDING at 6/30/08 (premiums received $20,143,820) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.31% versus the three month USD-LIBOR-BBA maturing on August 29, 2018. $54,886,000 Aug-08/5.310 $2,699,294 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.31% versus the three month USD-LIBOR-BBA maturing on August 29, 2018. 54,886,000 Aug-08/5.310 136,117 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. 36,793,000 Dec-08/5.000 1,256,481 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. 36,793,000 Dec-08/5.000 700,171 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on February 18, 2020. 44,455,000 Feb-10/5.215 2,207,635 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 32,893,000 Feb-10/5.220 1,641,690 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 2.36% versus the three month USD-LIBOR-BBA maturing September 22, 2010. 107,603,000 Sep-08/2.360 29,053 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 2.36% versus the three month USD-LIBOR-BBA maturing September 22, 2010. 107,603,000 Sep-08/2.360 2,862,240 WRITTEN OPTIONS OUTSTANDING at 6/30/08 (premiums received $20,143,820) (Unaudited) continued Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on February 18, 2020. $44,455,000 Feb-10/5.215 $1,616,828 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 32,893,000 Feb-10/5.080 1,462,423 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 32,893,000 Feb-10/5.080 1,359,468 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 32,893,000 Feb-10/5.220 1,198,292 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 4.935% versus the three month USD-LIBOR-BB maturing March 2, 2019. 18,405,000 Feb-09/4.935 615,831 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 9,347,000 May-12/5.510 592,039 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 4.935% versus the three month USD-LIBOR-BBA maturing March 2, 2019. 18,405,000 Feb-09/4.935 495,095 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 9,347,000 May-12/5.510 408,744 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 4,673,500 May-12/5.515 297,328 36 Putnam VT Income Fund WRITTEN OPTIONS OUTSTANDING at 6/30/08 (premiums received $20,143,820) (Unaudited) continued Contract Expiration date/ amount strike price Value Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. $4,673,500 May-12/5.515 $203,811 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 1,869,500 May-12/5.520 119,087 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 1,869,500 May-12/5.520 81,192 Total $19,982,819 TBA SALE COMMITMENTS OUTSTANDING at 6/30/08 (proceeds receivable $388,653,711) (Unaudited) Principal Settlement Agency amount date Value FNMA, 6 1/2s, July 1, 2038 $27,000,000 7/14/08 $27,772,033 FNMA, 5 1/2s, July 1, 2038 288,000,000 7/14/08 283,770,000 FNMA, 5s, July 1, 2038 83,000,000 7/14/08 79,530,857 Total $391,072,890 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $23,974,000 $ 1/28/24 3 month USD-LIBOR-BBA 5.2125% $1,316,780 24,800,000  3/30/09 3.075% 3 month USD-LIBOR-BBA (198,279) 25,143,000  5/23/10 3 month USD-LIBOR-BBA 3.155% (145,017) 22,856,000  6/6/18 4.6675% 3 month USD-LIBOR-BBA (22,304) 29,313,000  12/22/09 3.965% 3 month USD-LIBOR-BBA (274,915) 35,700,000  1/14/10 3 month USD-LIBOR-BBA 4.106% 865,925 39,200,000  4/6/10 4.6375% 3 month USD-LIBOR-BBA (970,094) 2,752,000  9/24/09 3 month USD-LIBOR-BBA 4.7375% 83,079 22,000,000  5/20/15 3 month USD-LIBOR-BBA 4.528% 135,140 8,300,000  6/17/15 4.555% 3 month USD-LIBOR-BBA (47,701) 3,000,000  6/23/15 4.466% 3 month USD-LIBOR-BBA (270) 1,240,000  6/23/15 4.45% 3 month USD-LIBOR-BBA 1,083 1,500,000  6/24/15 4.39% 3 month USD-LIBOR-BBA 6,827 21,000,000  10/21/15 4.943% 3 month USD-LIBOR-BBA (670,418) 1,769,000  10/3/16 5.15630% 3 month USD-LIBOR-BBA (82,767) 7,000,000  9/1/15 3 month USD-LIBOR-BBA 4.53% 108,626 13,718,000  5/8/28 4.95% 3 month USD-LIBOR-BBA (80,542) 11,119,000  5/15/18 4.48% 3 month USD-LIBOR-BBA 142,532 Bear Stearns Bank plc 25,900,000  4/24/12 5.027% 3 month USD-LIBOR-BBA (953,126) Citibank, N.A. 1,590,000  4/7/14 5.377% 3 month USD-LIBOR-BBA (92,294) 23,850,000  7/27/09 5.504% 3 month USD-LIBOR-BBA (1,020,880) 13,780,000  10/26/12 4.6275% 3 month USD-LIBOR-BBA (285,526) 37 Putnam VT Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. continued $34,070,000 $ 11/9/09 4.387% 3 month USD-LIBOR-BBA $(577,867) 35,011,000  11/9/17 5.0825% 3 month USD-LIBOR-BBA (1,288,957) 22,208,000  11/23/17 4.885% 3 month USD-LIBOR-BBA (462,557) 1,280,000  11/9/17 3 month USD-LIBOR-BBA 5.07641% 46,511 37,713,000  12/24/09 3 month USD-LIBOR-BBA 3.8675% 298,959 7,097,000  12/24/27 4.9425% 3 month USD-LIBOR-BBA (18,354) Credit Suisse First Boston International 28,000,000  5/17/09 3 month USD-LIBOR-BBA 4.505% 403,716 10,570,000  10/7/14 3 month USD-LIBOR-BBA 4.624% 167,211 Credit Suisse International 1,606,000  8/29/12 5.04556% 3 month USD-LIBOR-BBA (78,991) 9,200,000  3/14/12 3 month USD-LIBOR-BBA 4.98% 413,493 1,656,000  3/21/16 3 month USD-LIBOR-BBA 5.20497% 94,603 2,898,000  10/16/17 3 month USD-LIBOR-BBA 5.297% 160,048 2,609,000  9/28/16 5.10886% 3 month USD-LIBOR-BBA (131,520) Deutsche Bank AG 6,625,000  10/16/17 3 month USD-LIBOR-BBA 5.297% 365,879 4,550,000  11/7/17 3 month USD-LIBOR-BBA 5.056% 158,304 Goldman Sachs International 9,680,000  3/11/38 5.029% 3 month USD-LIBOR-BBA (218,683) 10,209,000  4/2/18 4.076% 3 month USD-LIBOR-BBA 439,329 56,496,000  4/3/18 3 month USD-LIBOR-BBA 4.19% (1,909,712) 29,035,000  4/8/10 3 month USD-LIBOR-BBA 2.64% (412,805) 28,189,000  4/23/18 4.43% 3 month USD-LIBOR-BBA 446,876 20,117,000  5/19/18 4.525% 3 month USD-LIBOR-BBA 192,484 17,775,000  9/29/08 5.085% 3 month USD-LIBOR-BBA (322,544) 5,663,000  9/29/16 3 month USD-LIBOR-BBA 5.1275% 290,927 1,655,000  10/19/16 5.32413% 3 month USD-LIBOR-BBA (94,146) 19,200,000  7/25/09 5.327% 3 month USD-LIBOR-BBA (775,281) 64,699,000  11/20/08 5.16% 3 month USD-LIBOR-BBA (737,533) 14,556,000  11/20/26 3 month USD-LIBOR-BBA 5.261% 661,680 62,989,000  11/21/08 5.0925% 3 month USD-LIBOR-BBA (699,405) 13,947,000  11/21/26 3 month USD-LIBOR-BBA 5.2075% 541,795 7,552,000  12/20/16 3 month USD-LIBOR-BBA 5.074% 265,484 9,190,000  1/8/12 3 month USD-LIBOR-BBA 4.98% 446,519 8,500,000  10/1/17 3 month USD-LIBOR-BBA 5.253% 449,342 1,500,000  11/9/17 3 month USD-LIBOR-BBA 5.071% 53,879 4,880,000  4/7/14 5.33842% 3 month USD-LIBOR-BBA (272,872) 1,696,000  5/3/16 5.565% 3 month USD-LIBOR-BBA (122,351) 5,940,000  9/14/14 4.906% 3 month USD-LIBOR-BBA (239,768) 2,898,000  9/14/17 5.0625% 3 month USD-LIBOR-BBA (133,656) 29,307,100  9/19/09 3 month USD-LIBOR-BBA 4.763% 904,385 47,565,600  9/21/09 3 month USD-LIBOR-BBA 4.60% 1,332,986 13,242,100  9/21/17 5.149% 3 month USD-LIBOR-BBA (685,784) 570,000  11/9/17 3 month USD-LIBOR-BBA 5.08% 20,875 84,478,000  1/16/18 5.790% 3 month USD-LIBOR-BBA (9,182,676) JPMorgan Chase Bank, N.A. 9,709,000  2/15/18 3 month USD-LIBOR-BBA 5.34% 677,010 9,300,000  4/23/17 5.186% 3 month USD-LIBOR-BBA (429,652) 19,667,000  8/15/11 5.412% 3 month USD-LIBOR-BBA (1,184,586) 38 Putnam VT Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. continued $7,968,000 $ 3/5/18 4.325% 3 month USD-LIBOR-BBA $111,480 24,386,000  3/7/18 4.45% 3 month USD-LIBOR-BBA 93,745 6,050,000  3/11/38 5.0025% 3 month USD-LIBOR-BBA (111,201) 21,658,000  3/11/38 5.03% 3 month USD-LIBOR-BBA (492,596) 90,223,000  3/15/10 3 month USD-LIBOR-BBA 2.5% (809,861) 47,089,000  3/20/13 3 month USD-LIBOR-BBA 3.145% (1,799,405) 39,362,000  3/20/13 3 month USD-LIBOR-BBA 3.13% (1,531,376) 54,877,000  3/26/10 3 month USD-LIBOR-BBA 2.33375% (702,518) 65,000,000  1/17/16 4.946% 3 month USD-LIBOR-BBA (2,892,732) 1,793,000  9/18/16 5.291% 3 month USD-LIBOR-BBA (114,416) 62,642,000  4/8/13 3 month USD-LIBOR-BBA 3.58406% (1,631,018) 12,148,000  5/7/13 3.9325% 3 month USD-LIBOR-BBA 144,114 20,825,000  9/28/08 5.096% 3 month USD-LIBOR-BBA (384,989) 41,904,000  5/23/10 3 month USD-LIBOR-BBA 3.16% (237,278) 30,000,000  6/13/13 4.47% 3 month USD-LIBOR-BBA (311,728) 35,700,000  3/7/15 3 month USD-LIBOR-BBA 4.798% 1,215,149 29,900,000  6/27/17 3 month USD-LIBOR-BBA 5.712% 2,421,680 43,180,000  7/5/17 3 month USD-LIBOR-BBA 4.55% 449,147 19,780,000  10/10/13 5.054% 3 month USD-LIBOR-BBA (803,834) 27,520,000  10/10/13 5.09% 3 month USD-LIBOR-BBA (1,172,620) 10,000,000  6/27/18 3 month USD-LIBOR-BBA 4.8305% 124,247 64,534,000  11/20/08 5.165% 3 month USD-LIBOR-BBA (743,315) 14,515,000  11/20/26 3 month USD-LIBOR-BBA 5.266% 668,753 3,300,000  7/25/17 3 month USD-LIBOR-BBA 5.652% 314,878 1,979,000  12/19/16 5.0595% 3 month USD-LIBOR-BBA (67,623) 3,601,000  1/19/17 3 month USD-LIBOR-BBA 5.249% 231,603 14,151,000  1/19/09 5.24% 3 month USD-LIBOR-BBA (423,208) 26,777,000  1/31/17 3 month USD-LIBOR-BBA 5.415% 2,052,177 40,872,000  3/8/17 3 month USD-LIBOR-BBA 5.28% 2,608,620 6,637,000  9/28/16 3 month USD-LIBOR-BBA 5.1223% 340,377 7,220,000  6/16/15 4.538% 3 month USD-LIBOR-BBA (35,191) 1,800,000  6/24/15 4.387% 3 month USD-LIBOR-BBA 8,517 25,100,000  6/29/15 3 month USD-LIBOR-BBA 4.296% (261,503) 5,862,000  8/2/15 3 month USD-LIBOR-BBA 4.6570% 146,351 79,900,000  8/13/12 3 month USD-LIBOR-BBA 5.2% 4,499,069 12,976,000  8/29/17 5.2925% 3 month USD-LIBOR-BBA (847,095) 3,613,000  8/29/17 5.263% 3 month USD-LIBOR-BBA (228,167) 47,565,600  9/21/09 3 month USD-LIBOR-BBA 4.6125% 1,341,707 13,242,100  9/21/17 5.15% 3 month USD-LIBOR-BBA (686,746) 4,300,000  9/27/17 5.2335% 3 month USD-LIBOR-BBA (251,048) 10,559,000  10/30/12 4.68375% 3 month USD-LIBOR-BBA (243,416) 2,850,000  11/7/17 3 month USD-LIBOR-BBA 5.05771% 99,535 34,070,000  11/9/09 4.3975% 3 month USD-LIBOR-BBA (583,153) 35,011,000  11/9/17 5.0895% 3 month USD-LIBOR-BBA (1,307,867) 35,576,000  12/11/17 3 month USD-LIBOR-BBA 4.65% 51,943 7,097,000  12/24/27 4.9675% 3 month USD-LIBOR-BBA (40,745) 63,600,000  8/4/08 3 month USD-LIBOR-BBA 5.40% 1,275,736 33,800,000  8/4/16 3 month USD-LIBOR-BBA 5.5195% 2,823,202 16,700,000  9/2/15 3 month USD-LIBOR-BBA 4.4505% 173,135 19,000,000  10/21/15 4.916% 3 month USD-LIBOR-BBA (573,651) 39 Putnam VT Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. continued $29,216,000 $ 1/18/18 4.27625% 3 month USD-LIBOR-BBA $453,066 2,264,000  1/24/18 4.135% 3 month USD-LIBOR-BBA 63,171 3,019,000  1/24/18 4.175% 3 month USD-LIBOR-BBA 74,352 3,019,000  1/24/18 4.1625% 3 month USD-LIBOR-BBA 77,445 70,063,000  1/31/18 3 month USD-LIBOR-BBA 4.25% (1,312,770) Lehman Brothers Special Financing, Inc. 32,378,000 194,742 2/26/18 4.65% 3 month USD-LIBOR-BBA (226,177) 49,567,000  3/19/13 3 month USD-LIBOR-BBA 3.0675% (2,068,183) 114,696,000  3/20/13 3 month USD-LIBOR-BBA 3.13666% (4,426,835) 19,681,000  3/20/13 3 month USD-LIBOR-BBA 3.215% (689,356) 35,850,000  3/26/10 3 month USD-LIBOR-BBA 2.3525% (446,053) 35,850,000  3/26/10 3 month USD-LIBOR-BBA 2.395% (416,579) 47,089,000  3/20/13 3 month USD-LIBOR-BBA 3.07% (1,960,469) 48,590,000  3/20/13 3 month USD-LIBOR-BBA 3.06% (2,045,217) 196,000,000  3/25/13 3 month USD-LIBOR-BBA 3.2292% (6,784,775) 66,500,000  3/25/38 4.583% 3 month USD-LIBOR-BBA 3,277,523 57,108,000  3/25/10 3 month USD-LIBOR-BBA 2.275% (793,843) 84,849,000  4/3/18 4.087% 3 month USD-LIBOR-BBA 3,577,606 7,595,000  4/16/18 3 month USD-LIBOR-BBA 4.405% (130,645) 23,197,000  4/21/38 4.945% 3 month USD-LIBOR-BBA 12,328 33,300,000  5/29/12 5.28% 3 month USD-LIBOR-BBA (1,498,144) 17,706,000  5/18/18 4.2375% 3 month USD-LIBOR-BBA 569,916 17,000,000 (F)  6/30/13 3 month USD-LIBOR-BBA 4.362% 80,093 47,000,000  6/10/13 3 month USD-LIBOR-BBA 4.127% (219,727) 18,353,000  6/10/38 5.1275% 3 month USD-LIBOR-BBA (467,976) 7,520,000  8/24/12 5.085% 3 month USD-LIBOR-BBA (384,217) 15,908,492  8/29/09 5.005% 3 month USD-LIBOR-BBA (560,255) 30,083,000  8/29/09 5.001% 3 month USD-LIBOR-BBA (1,060,841) 3,634,000  8/29/17 5.29125% 3 month USD-LIBOR-BBA (237,872) 4,088,344  8/29/12 5.075% 3 month USD-LIBOR-BBA (206,848) 11,000,000  6/26/13 3 month USD-LIBOR-BBA 4.465% 103,619 38,030,000  12/28/16 5.084% 3 month USD-LIBOR-BBA (1,339,927) 989,267  8/29/17 3 month USD-LIBOR-BBA 5.32% 66,889 91,686,000  8/3/08 3 month USD-LIBOR-BBA 5.425% 1,850,299 92,028,000  8/3/11 5.445% 3 month USD-LIBOR-BBA (5,694,002) 104,829,000  8/3/16 5.5675% 3 month USD-LIBOR-BBA (9,114,116) 56,250,000  9/8/16 5.3275% 3 month USD-LIBOR-BBA (3,782,283) 43,020,000  9/29/13 5.0555% 3 month USD-LIBOR-BBA (2,079,216) 19,475,000  10/23/08 3 month USD-LIBOR-BBA 5.26% 226,862 7,828,000  10/23/16 3 month USD-LIBOR-BBA 5.3275% 444,054 19,475,000  10/23/08 5.255% 3 month USD-LIBOR-BBA (226,289) 7,828,000  10/23/16 5.325% 3 month USD-LIBOR-BBA (442,686) 34,981,000  3/15/09 4.9298% 3 month USD-LIBOR-BBA (924,718) 12,600,000  3/16/09 4.9275% 3 month USD-LIBOR-BBA (332,744) 7,423,000  9/11/17 5.0525% 3 month USD-LIBOR-BBA (338,586) 19,538,100  9/19/09 3 month USD-LIBOR-BBA 4.755% 600,528 47,565,600  9/24/09 3 month USD-LIBOR-BBA 4.695% 1,406,286 13,242,100  9/24/17 5.285% 3 month USD-LIBOR-BBA (827,214) 13,780,000  10/26/12 4.61375% 3 month USD-LIBOR-BBA (277,616) 1,650,000  11/7/17 3 month USD-LIBOR-BBA 5.05521% 57,306 40 Putnam VT Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Lehman Brothers Special Financing, Inc. continued $34,070,000 $ 11/9/09 4.403% 3 month USD-LIBOR-BBA $(585,809) 35,011,000  11/9/17 5.067% 3 month USD-LIBOR-BBA (1,246,860) 980,000  11/9/17 3 month USD-LIBOR-BBA 5.068% 34,971 16,972,000  12/11/17 3 month USD-LIBOR-BBA 4.839% 271,776 37,713,000  12/24/09 3 month USD-LIBOR-BBA 3.84625% 287,112 7,118,000  4/12/12 3 month USD-LIBOR-BBA 5.087% 285,495 29,605,000  2/8/10 2.728% 3 month USD-LIBOR-BBA 109,241 21,424,000  2/7/18 4.217% 3 month USD-LIBOR-BBA 465,200 54,470,000  2/14/13 3.563% 3 month USD-LIBOR-BBA 946,778 22,141,000  2/21/18 4.599% 3 month USD-LIBOR-BBA (196,128) 35,850,000  3/26/10 3 month USD-LIBOR-BBA 2.325% (465,146) Merrill Lynch Capital Services, Inc. 13,780,000  10/26/12 4.6165% 3 month USD-LIBOR-BBA (279,198) 50,782,000  5/19/10 3.2925% 3 month USD-LIBOR-BBA 159,260 7,120,000  11/6/17 5.00693% 3 month USD-LIBOR-BBA (220,850) Morgan Stanley Capital Services, Inc. 1,280,000  8/29/17 5.26021% 3 month USD-LIBOR-BBA (80,553) 1,040,000  2/20/17 5.192% 3 month USD-LIBOR-BBA (60,694) Total $(50,374,922) (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Bank of America, N.A. $9,560,000 (2)(F) 7/2/08 (Banc of America Securities The spread return of $737,401 AAA 10 yr Index multiplied by Banc of America Securities- the modified duration factor CMBS AAA 10 year Index minus 150 bp) Credit Suisse International 26,255,000 (2)(F) 8/1/08 (Beginning of period nominal The spread return of Lehman 953,424 spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial Mortgage adjusted by modified duration Backed Securities Index minus factor 450 bp) Goldman Sachs International 1,592,000 (F) 9/15/11 678 bp (1 month USD-LIBOR-BBA) Ford Credit Auto Owner Trust (22,136) Series 2005-B Class D 32,330,000 (2)(F) 7/2/08 (Banc of America Securities The spread return of 1,338,268 AAA 10 year Index multiplied by Banc of America Securities- the modified duration factor CMBS AAA 10 year Index minus 125 bp) 6,740,000 (1)(F) 11/2/08 20 bp plus change in spread The spread return of (178,758) of Banc of America Securities Banc of America Securities- AAA 10 year Index multiplied by CMBS AAA 10 year Index the modified duration factor JPMorgan Chase Bank, N.A. 6,072,150 (1)(F) 8/1/08 Change in spread of Lehman The spread return of Lehman (624,575) Brothers AAA 8.5+ Commercial Brothers AAA 8.5+ CMBS Index Mortgage Backed Securities adjusted by modified duration Index minus 17.5 bp factor 41 Putnam VT Income Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Payments Payments Unrealized Swap counterparty / Termination made by received by appreciation/ Notional amount date fund per annum fund per annum (depreciation) Lehman Brothers Special Financing, Inc. $18,256,000 (2)(F) 8/1/08 (Beginning of period nominal The spread return of Lehman $(1,081,047) spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial Mortgage adjusted by modified duration Backed Securities Index) factor 15,974,000 (2) 9/1/08 (Beginning of period nominal The spread return of Lehman (893,985) spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial Mortgage adjusted by modified duration Backed Securities Index) factor 7,796,000 (1) 7/1/08 Lehman Brothers SD CMBS AAA The spread return of Lehman (160,435) 8.5+ Index multiplied by the Brothers SD CMBS AAA modified duration factor 8.5+ Index minus 75 bp 25,200,000 (1)(F) 9/1/08 66.7 bp plus beginning The spread return of Lehman (2,479,680) of period nominal spread Brothers AAA 8.5+ CMBS Index of Lehman Brothers AAA 8.5+ adjusted by modified duration Commercial Mortgage Backed factor Securities Index 19,200,000 (2)(F) 7/2/08 (Beginning of period nominal The spread return of Lehman 1,836,173 spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial Mortgage adjusted by modified duration Backed Securities Index minus factor 230 bp) 13,307,000 (2) 7/1/08 (Beginning of period nominal The spread return of Lehman (592,325) spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial Mortgage adjusted by modified duration Backed Securities Index minus factor 100 bp) 11,352,000 (1)(F) 8/1/08 Lehman Brothers SD CMBS AAA The spread return of Lehman (109,615) 8.5+ Index multiplied by the Brothers SD CMBS AAA modified duration factor 8.5+ Index plus 40 bp 11,352,000 (1)(F) 8/1/08 Lehman Brothers SD CMBS AAA The spread return of Lehman (103,939) 8.5+ Index multiplied by the Brothers SD CMBS AAA modified duration factor 8.5+ Index plus 50 bp 29,113,000 (1)(F) 8/1/08 Lehman Brothers SD CMBS AAA The spread return of Lehman (375,732) 8.5+ Index multiplied by the Brothers SD CMBS AAA modified duration factor 8.5+ Index minus 25 bp Merrill Lynch Capital Services 72,785,745 7/14/08 (2.61%) 5.50% FNMA 5.50% 30 YR TBA (424,576) Morgan Stanley Capital Services, Inc. 29,556,000 (1)(F) 8/1/08 Beginning of period nominal The spread return of Lehman (311,432) spread of Lehman Brothers AAA Brothers Aaa 8.5+ CMBS Index 8.5+ Commercial Mortgage adjusted by modified duration Backed Securities Index factor Total $(2,492,969) (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. (1) Fund receives the net fixed and total return payment if positive and pays the net fixed and total return payment if negative. (2) Fund pays the net fixed and total return payment if positive and receives the net fixed and total return payment if negative. 42 Putnam VT Income Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. DJ ABX NA CMBX BBB Index $1,975 $2,873,000 (F) 10/12/52 (134 bp) $822,108 DJ ABX NA HE AAA Index 148,807 1,281,807 (F) 7/25/45 18 bp 43,866 Financial Security Assurance Inc.  135,000 (F) 12/20/12 95 bp (25,478) Lehman Brothers Holdings, 6 5/8%, 1/18/12  645,000 9/20/13 269 bp (2,019) Marsh & Mclennan Co. Inc., 5 3/8%, 7/15/14  655,000 3/20/12 (95 bp) (7,153) Meadwestvaco Corp., 6.85%, 4/1/12  70,000 3/20/18 (177 bp) 1,325 Bear Stearns International, Ltd. GATX Corp., 8.875%, 6/1/09  235,000 3/20/16 (100 bp) 5,030 Citibank, N.A. Arrow Electronic Inc., 6 7/8%, 6/1/18  305,000 3/20/13 (43 bp) 5,130 Conagra Foods Inc., 7%, 10/1/28  1,227,000 9/20/10 (27 bp) 2,390 DJ ABX NA HE AAA Index 254,377 2,390,078 7/25/45 18 bp 56,771 Marsh & Mclennan Co. Inc., 5 3/8%, 7/15/14  395,000 9/20/14 (105 bp) (5,799) Motorola, Inc., 6.5%, 9/1/25  335,000 3/20/13 (79 bp) 27,198 Rexam PLC, 4 3/8%, 3/15/13  560,000 6/20/13 (145 bp) 1,625 Sara Lee Corp., 6 1/8%, 11/1/32  350,000 9/20/11 (43 bp) (445) Yum! Brands Inc., 8 7/8%, 4/15/11  355,000 3/20/13 (65 bp) 5,936 Credit Suisse International DJ ABX NA HE AAA Index 302,829 1,991,731 7/25/45 18 bp 139,460 DJ CMB NA CMBX AA Index (81,144) 363,000 (F) 10/12/52 (25 bp) (20,948) DJ CMB NA CMBX AAA Index 122,171 734,000 (F) 12/13/49 8 bp 62,043 DJ CMB NA CMBX AAA Index 694,302 4,432,000 (F) 2/17/51 35 bp 395,789 Sprint Capital Corp, 8 3/8%, 3/15/12  1,080,000 6/20/12 (59 bp) 87,642 Deutsche Bank AG DJ ABX NA CMBX AAA Index 2,532 42,000 (F) 2/17/51 35 bp (297) DJ ABX NA HE AAA Index 119,165 1,151,655 7/25/45 18 bp 21,349 DJ CDX NA IG Series 9 Index 30-100% tranche  8,440,000 (F) 12/20/12 (27.2 bp) 82,179 France Telecom, 7.25%, 1/28/13  750,000 6/20/16 70 bp (21,338) General Electric Capital Corp., 6%, 6/15/12  910,000 9/20/13 109 bp (22,192) iStar Financial, Inc., 6%, 12/15/10 2,363 35,000 3/20/09 500 bp 1,263 43 Putnam VT Income Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Goldman Sachs International Any one of the underlying securities in the basket of BB CMBS securities $ $3,768,000 (a) 2.461% $(552,377) DJ ABX HE A Index 420,824 628,000 1/25/38 369 bp (145,778) DJ ABX HE AAA Index 147,593 628,000 (F) 1/25/38 76 bp (192,201) DJ CDX NA CMBX AAA Index 27,066 740,000 3/15/49 7 bp (25,324) DJ CDX NA HY Series 9 Index 25-35% tranche  1,358,000 12/20/10 108.65 bp (55,051) DJ CDX NA HY Series 9 Index 25-35% tranche  8,440,000 12/20/10 249 bp (59,326) DJ CDX NA HY Series 9 Index 25-35% tranche  2,950,000 12/20/10 305 bp 18,709 DJ CDX NA IG Series 10 Index (270,186) 36,610,000 6/20/13 155 bp (14,516) DJ CDX NA IG Series 10 Index 45,070 2,348,000 6/20/18 (150 bp) 15,207 DJ CDX NA IG Series 10 Index (291,598) 22,694,000 6/20/13 155 bp (133,112) DJ CDX NA IG Series 10 Index 958,898 41,717,000 6/20/18 (150 bp) 428,327 DJ CDX NA IG Series 10 Index (794,221) 40,380,000 6/20/13 155 bp (512,223) DJ CDX NA IG Series 10 Index 30-100% tranche  25,320,000 6/20/13 (44.25 bp) 88,472 DJ CDX NA IG Series 8 Index 493,348 35,230,000 6/20/18 (150 bp) 45,281 Lehman Brothers Holdings, 6 5/8%, 1/18/12  645,000 9/20/17 (67.8 bp) 66,572 Merrill Lynch & Co., 5%, 1/15/15  645,000 9/20/17 (59.8 bp) 62,860 JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 9 Index 25-35% tranche  1,392,000 12/20/10 105.5 bp (57,472) DJ CDX NA IG Series 9 Index  1,070,000 (F) 12/20/12 (13.55 bp) 16,488 GMAC, LLC, 6 7/8%, 8/28/12 12,938 225,000 3/20/09 500 bp (1,405) iStar Financial, Inc., 6%, 12/15/10 2,100 30,000 (F) 3/20/09 500 bp 1,231 Lehman Brothers Holdings, 6 5/8%, 1/18/12  1,145,000 6/20/18 (135 bp) 70,770 Lexmark International, Inc., 5.9%, 6/1/13  405,000 6/20/13 (113 bp) (585) Nextel Communications, 7 3/8%, 8/1/15  245,000 9/20/13 (540 bp) (10,060) Lehman Brothers Special Financing, Inc. Bear Stearns Co. Inc., 5.3%, 10/30/15  645,000 9/20/17 (77 bp) 12,535 DJ ABX HE A Index 420,824 628,000 1/25/38 369 bp (145,256) DJ ABX HE A Index 437,155 629,000 1/25/38 369 bp (129,827) DJ ABX HE AAA Index 147,593 628,000 (F) 1/25/38 76 bp (192,201) DJ ABX HE AAA Index 176,120 629,000 (F) 1/25/38 76 bp (164,215) 44 Putnam VT Income Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Lehman Brothers Special Financing, Inc. continued DJ ABX HE PEN AAA Index $42,816 $611,652 (F) 5/25/46 11 bp $(46,474) DJ ABX HE PEN AAA Index 43,713 613,513 (F) 5/25/46 11 bp (45,849) DJ CDX NA CMBX AA Index (22,624) 714,000 (F) 3/15/49 (15 bp) 146,492 DJ CDX NA HY Series 8 Index 35-60% tranche  22,489,000 6/20/12 104 bp (1,685,081) DJ CDX NA HY Series 9 Index 25-35% tranche  5,500,000 12/20/10 104.5 bp (228,419) DJ CDX NA HY Series 9 Index 25-35% tranche  5,500,000 12/20/10 90 bp (247,473) DJ CDX NA HY Series 9 Index 25-35% tranche  8,440,000 12/20/10 266 bp (25,043) DJ CDX NA HY Series 9 Index 25-35% tranche  16,880,000 12/20/10 295 bp 66,868 DJ CDX NA IG Series 10 Index 173,870 9,290,000 6/20/18 (150 bp) 55,717 DJ CDX NA IG Series 10 Index 147,943 9,779,000 6/20/18 (150 bp) 23,570 DJ CDX NA IG Series 10 Index 30-100% tranche  19,645,450 (F) 6/20/13 (42 bp) 73,998 DJ LCDX NA Series 9 Index, 30-100% tranche  2,750,000 (F) 12/20/12 96 bp 16,053 Domtar Corp., 7 1/8%, 8/15/15  125,000 12/20/11 (250 bp) 1,345 General Electric Capital Corp., 6%, 6/15/12  1,820,000 9/20/13 115 bp (39,561) Goldman Sachs Group, Inc., 6.6%, 1/15/12  645,000 9/20/17 (58 bp) 35,754 Morgan Stanley Dean Witter, 6.6%, 4/1/12  645,000 9/20/17 (60.5 bp) 53,206 Morgan Stanley Dean Witter, 6.6%, 4/1/12  645,000 9/20/12 48 bp (37,062) Merrill Lynch International KinderMorgan, 6 1/2%, 9/1/12  232,000 9/20/12 (128 bp) 2,181 Lehman Brothers Holdings, 6 5/8%, 1/18/12  1,145,000 6/20/18 (130 bp) 74,474 Morgan Stanley Capital Services, Inc. DJ ABX NA CMBX AAA Index 808,019 11,352,000 (F) 3/15/49 7 bp 18,559 DJ CDX NA IG Series 10 Index 190,097 9,757,500 6/20/18 (150 bp) 65,997 DJ CDX NA IG Series 10 Index 828,599 50,600,000 6/20/18 (150 bp) 185,052 DJ CDX NA IG Series 10 Index 30-100% tranche  16,105,000 (F) 6/20/13 (52 bp) (12,560) DJ CDX NA IG Series 10 Index 30-100% tranche  7,325,000 (F) 6/20/13 (38.6 bp) 38,911 DJ CMB NA CMBX AA Index (103,355) 453,000 (F) 10/12/52 (25 bp) (28,235) DJ CMB NA CMBX AAA Index 3,125,576 26,055,500 (F) 12/13/49 8 bp 991,141 DJ CMB NA CMBX AAA Index 2,997,288 27,619,500 (F) 2/17/51 35 bp 1,137,008 Total $681,527 * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. (a) Terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference entity are liquidated. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. 45 Putnam VT Income Fund In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of June 30, 2008: Other Investments in financial Valuation inputs securities instruments Level 1 $50,369,484 $4,506,016 Level 2 1,334,116,071 (54,444,542) Level 3 31,712,253  Total $1,416,197,808 $(49,938,526) Other financial instruments include futures, written options,TBA sale commitments and swaps which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of June 30, 2008: Other Investments in financial securities instruments Balance as of December 31, 2007 $ $ Accrued discounts/premiums   Realized gain / loss   Change in net unrealized appreciation (depreciation)   Net purchases / sales   Net transfers in and/or out of Level 3 31,712,253  Balance as of June 30, 2008 $31,712,253 $ Other financial instruments include futures, written options,TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/ (depreciation) on the instrument. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 46 PUTNAM VARIABLE TRUST Statement of Assets and Liabilities June 30, 2008 (Unaudited) Putnam VT Income Fund Assets Investments in securities, at value (Note 1): Unaffiliated issuers 1,365,828,324 Affiliated issuers (Note 5) 50,369,484 Cash 514,168 Dividends, interest, and other receivables 6,080,209 Receivable for shares of the fund sold 21,138 Receivable for sales of delayed delivery securities (Note 1) 389,438,947 Unrealized appreciation on swap contracts (Note 1) 58,627,776 Receivable for closed swap contracts (Note 1) 446,311 Premiums paid on swap contracts (Note 1) 1,563,128 Receivable from Manager (Note 2) 17,249 Total assets Liabilities Payable for variation margin (Note 1) 416,379 Payable for securities purchased 178,408 Payable for purchases of delayed delivery securities (Note 1) 742,261,850 Payable for shares of the fund repurchased 1,024,756 Payable for compensation of Manager (Notes 2 and 5) 698,036 Payable for investor servicing fees (Note 2) 15,146 Payable for Trustee compensation and expenses (Note 2) 148,844 Payable for administrative services (Note 2) 1,811 Payable for distribution fees (Note 2) 51,974 Payable for auditing fees 50,829 Unrealized depreciation on swap contracts (Note 1) 110,814,140 Premiums received on swap contracts (Note 1) 13,490,713 TBA sale commitments, at value (Note 1) 391,072,890 Written options outstanding, at value (Note 1) 19,982,819 Collateral on securities loaned, at value (Note 1) 5,262,689 Other accrued expenses 74,195 Total liabilities Net assets Represented by: Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $620,379,678 Undistributed net investment income (loss) (Note 1) 20,850,894 Accumulated net realized gain (loss) on investments (Note 1) 11,069,558 Net unrealized appreciation (depreciation) of investments (64,938,875) Total  Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net Assets $336,266,710 Number of shares outstanding 28,718,386 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.71 Computation of net asset value Class IB Net Assets $251,094,545 Number of shares outstanding 21,583,674 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.63 Cost of investments, (Note 1): Unaffiliated issuers 1,380,828,673 Affiliated issuers (Note 5) 50,369,484 Value of securities on loan (Note 1) 5,165,957 Proceeds receivable on TBA sale commitments (Note 1) 388,653,711 Premiums received on written options (Note 1) 20,143,820 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 47 PUTNAM VARIABLE TRUST Statement of Operations Six months ended June 30, 2008 (Unaudited) Putnam VT Income Fund Investment income Interest  unaffiliated issuers $25,721,907 Interest  affiliated issuers (Note 5) 760,518 Securities lending 7,848 Total investment income Expenses Compensation of Manager (Note 2) 1,971,409 Investor servicing fees (Note 2) 94,820 Custodian fees (Note 2) 26,821 Trustee compensation and expenses (Note 2) 22,060 Administrative services (Note 2) 17,444 Distribution fees-class IB (Note 2) 335,434 Auditing 75,143 Legal 23,218 Other 73,754 Fees waived and reimbursed by Manager (Notes 2 and 5) (494,912) Total expenses Expense reduction (Note 2) (49,552) Net expenses Net investment income (loss) Net realized gain (loss) on investments (Notes 1 and 3) 13,799,194 Net realized gain (loss) on futures contracts (Note 1) 7,045,386 Net realized gain (loss) on written options (Notes 1 and 3) (8,204,138) Net realized gain (loss) on swap contracts (Note 1) 2,345,529 Net unrealized appreciation (depreciation) of investments, written options, TBA sale commitments, swap contracts and futures contracts during the period (46,330,253) Net gain (loss) on investments Net increase (decrease) in net assets resulting from operations THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 48 PUTNAM VARIABLE TRUST Statement of Changes in Net Assets Putnam VT Income Fund Six months ended Year ended June 30 December 31 2008* 2007 Increase (decrease) in net assets Operations: Net investment income (loss) $24,394,634 $36,218,146 Net realized gain (loss) on investments 14,985,971 4,592,012 Net unrealized appreciation (depreciation) of investments (46,330,253) (4,054,247) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (23,950,417) (22,481,407) Class IB (17,430,226) (15,442,292) Increase (decrease) from capital share transactions (Note 4) (29,660,077) (71,023,688) Total increase (decrease) in net assets Net assets: Beginning of period 665,351,623 737,543,099 End of period Undistributed net investment income (loss), end of period $20,850,894 $37,836,903 * Unaudited THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 49 PUTNAM VARIABLE TRUST Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net Total Ratio of net Net asset realized and Total From From Net asset return Net Ratio of investment value, Net unrealized from net net realized value, at net assets, expenses to income (loss) Portfolio beginning investment gain (loss) on investment investment gain on Total Non-recurring end asset end of period average net to average turnover Period ended of period income (loss) (a) investments operations income investments distributions reimbursement of period value (%) (b,c) (in thousands) assets (%) (b,d) net assets (%) (%) Putnam VT Income Fund (Class IA) June 30, 2008  $12.68 .48 (i) (.61) (.13) (.84)  (.84)  $11.71 (1.05) * $336,267 .29 *(i) 3.93 *(i) 73.06 *(f) December 31, 2007 12.70 .65 (i) .02 .67 (.69)  (.69)  12.68 5.45 379,470 .57 (i) 5.25 (i) 228.92 (f) December 31, 2006 12.69 .54 (i) .04 .58 (.57)  (.57)  12.70 4.83 437,298 .57 (i) 4.39 (i) 201.13 (f) December 31, 2005 12.96 .52 (i) (.20) .32 (.45) (.14) (.59)  12.69 2.60 530,341 .61 (i) 4.06 (i) 336.25 (f) December 31, 2004 12.91 .38 (i) .22 .60 (.55)  (.55)  12.96 4.72 637,568 .66 (i) 3.01 (i) 401.71 December 31, 2003 12.95 .46 .13 .59 (.63)  (.63)  12.91 4.70 765,119 .68 3.61 287.19 Putnam VT Income Fund (Class IB) June 30, 2008  $12.59 .46 (i) (.61) (.15) (.81)  (.81)  $11.63 (1.26) * $251,095 .41 *(i) 3.81 *(i) 73.06 *(f) December 31, 2007 12.61 .62 (i) .02 .64 (.66)  (.66)  12.59 5.22 285,881 .82 (i) 5.00 (i) 228.92 (f) December 31, 2006 12.61 .50 (i) .04 .54 (.54)  (.54)  12.61 4.52 300,246 .82 (i) 4.09 (i) 201.13 (f) December 31, 2005 12.88 .48 (i) (.20) .28 (.41) (.14) (.55)  12.61 2.36 292,152 .86 (i) 3.81 (i) 336.25 (f) December 31, 2004 12.84 .34 (i) .22 .56 (.52)  (.52)  12.88 4.43 278,617 .91 (i) 2.71 (i) 401.71 December 31, 2003 12.89 .42 .13 .55 (.60)  (.60)  12.84 4.43 262,067 .93 3.29 287.19  Unaudited. * Not annualized. (a) Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. (b) The charges and expenses at the insurance company separate account level are not reflected. (c) Total return assumes dividend reinvestment. (d) Includes amounts paid through expense offset arrangements (Note 2). (f) Portfolio turnover excludes dollar roll transactions. (i) Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Notes 2 and 5): Percentage of average net assets June 30, 2008 0.08% December 31, 2007 December 31, 2006 December 31, 2005 December 31, 2004 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 50 51 PUTNAM VARIABLE TRUST Notes to Financial Statements June 30, 2008 (Unaudited) NOTE 1 SIGNIFICANT ACCOUNTING POLICIES Putnam VT Income Fund (the fund) is one of a series of funds comprising Putnam Variable Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks current income consistent with what Put-nam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam, LLC, believes to be prudent risk by investing in investment-grade and high-yield bonds, and U.S. government securities. The fund may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected Put-nam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York 52 Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may 53 also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. G) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctua-tion of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. H) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counter-party defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. I) Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a coun-terparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An 54 upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counter-party may default on its obligation to perform. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. Credit default contracts outstanding at period end, if any, are listed after the funds portfolio. J) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been final-ized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. K ) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. L) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn 55 interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. M) Securities lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At June 30, 2008, the value of securities loaned amounted to $5,165,957. The fund received cash collateral of $5,262,689 which is pooled with collateral of other Putnam funds into 65 issues of short-term investments. N) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. At December 31, 2007, the fund had a capital loss carryover of $3,719,524 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on December 31, 2013. The aggregate identified cost on a tax basis is $1,435,367,528, resulting in gross unrealized appreciation and depreciation of $27,942,144 and $47,111,864, respectively, or net unrealized depreciation of $19,169,720. O) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. P) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Q) Beneficial interest At June 30, 2008, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 64.3% of the fund is owned by accounts of one group of insurance companies. NOTE 2 MANAGEMENT FEE, ADMINISTRATIVE SERVICES AND OTHER TRANSACTIONS The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.65% of the first $500 million of average net assets, 0.55% of the next $500 million, 0.50% of the next $500 million, 0.45% of the next $5 billion, 0.425% of the next $5 billion, 0.405% of the next $5 billion, 0.39% of the next $5 billion and 0.38% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through June 30, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses for the funds 56 Lipper peer group of funds underlying variable insurance products that have the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. For the period ended June 30, 2008, Putnam Management waived $472,748 of its management fee from the fund. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets were provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services was paid a monthly fee for investor servicing at an annual rate of 0.03% of the funds average net assets. During the period ended June 30, 2008, the fund incurred $94,820 for investor servicing agent functions provided by PFTC. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the six months ended June 30, 2008, the funds expenses were reduced by $49,552 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $413, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Put-nam, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. 57 NOTE 3 PURCHASES AND SALES OF SECURITIES During the six months period ended June 30, 2008, cost of purchases and proceeds from sales of investment securities other than U.S. government securities and short-term investments aggregated $416,551,839 and $462,979,892, respectively. Purchases and sales of U.S. government securities aggregated $54,835,970 and $54,840,226, respectively. Written option transactions during the period ended June 30, 2008 are summarized as follows: Contract Amounts Premiums Received Written options outstanding at beginning of period $396,848,000 $10,494,988 Options opened 472,498,000 13,947,017 Options exercised   Options expired   Options closed (181,710,000) (4,298,185) Written options outstanding at end of period $687,636,000 $20,143,820 NOTE 4 CAPITAL SHARES At June 30, 2008, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Six months ended June 30 Year ended December 31 2008 2007 Shares Amount Shares Amount Putnam VT Income Fund Class IA Shares sold 279,223 $3,452,374 400,001 $4,957,631 Shares issued in connection with reinvestment of distributions 2,036,600 23,950,417 1,839,722 22,481,407 2,315,823 27,402,791 2,239,723 27,439,038 Shares repurchased (3,519,987) (42,890,664) (6,761,205) (84,405,221) Net decrease Putnam VT Income Fund Class IB Shares sold 264,988 $3,269,685 951,991 $11,782,049 Shares issued in connection with reinvestment of distributions 1,491,037 17,430,226 1,270,971 15,442,292 1,756,025 20,699,911 2,222,962 27,224,341 Shares repurchased (2,883,710) (34,872,115) (3,328,098) (41,281,846) Net decrease NOTE 5 INVESTMENT IN PUTNAM PRIME MONEY MARKET FUND The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. For the period ended June 30, 2008, management fees paid were reduced by $22,164 relating to the funds investment in Putnam Prime Money Market Fund. Income distributions earned by the fund are recorded as income in the Statement of operations and 58 totaled $760,518 for the period ended June 30, 2008. During the period ended June 30, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $192,328,734 and $155,447,090, respectively. NOTE 6 SENIOR LOAN COMMITMENTS Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. NOTE 7 REGULATORY MATTERS AND LITIGATION In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Put-nam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. In August 2008, the fund recorded a receivable from Putnam Management for $55,580 related to restitution payments in connection with a distribution plan approved by the SEC. NOTE 8 NEW ACCOUNTING PRONOUNCEMENT In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161)  an amendment of FASB Statement No. 133 (SFAS 133), was issued and is effective for fiscal years beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. 59 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: August 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: August 28, 2008 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: August 28, 2008
